 

EXHIBIT 10.35

 

CONFORMED COPY TO REFLECT AMENDMENTS #1 THROUGH #5

 

OFFICE LEASE

 

METRO CENTER

METRO CENTER TOWER

FOSTER CITY, CALIFORNIA

Between

HUDSON METRO CENTER, LLC, a Delaware limited partnership

as Landlord,

and

QUINSTREET, INC., a Delaware corporation

as Tenant

 

--------------------------------------------------------------------------------

 

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between HUDSON METRO CENTER, LLC, a Delaware limited liability
company as successor in interest to CA-METRO CENTER LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”); and QUINSTREET, INC., a Delaware
corporation (“Tenant”). The following exhibits are incorporated herein and made
a part hereof: Exhibit A (Outline of Premises); Exhibit A-1 (Outline of Reserved
Parking Space); Exhibit B (Work Letter); Exhibit C (Form of Confirmation
Letter); Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference);
Exhibit F (Additional Provisions); Exhibit G (Asbestos Notification); Exhibit H
(Outdoor Patios); Exhibit I (Letter of Credit); Exhibit J (Landlord Work
Letter); Exhibit K (Extension Work Letter); and Exhibit S (Form of Agreement of
Approved User).

1BASIC LEASE INFORMATION

 

1.1

Date:

 

February 25, 2010

1.2

Premises:

 

 

 

1.2.1     “Building”:

950 Tower Lane, Foster City, California, commonly known as Metro Center Tower.

 

1.2.2     “Premises”:

Subject to Section 2.1.1, 63,998 rentable square feet of space located on the
4th and 6th floors of the Building and described as: (i) Suite 400 (“Suite 400”)
consisting of approximately 10,011 rentable square feet; (ii) Suite 450 (“Suite
450”) consisting of approximately 9,431 rentable square feet; (iii) Suite 500
(“Suite 500”) consisting of approximately 21,958 rentable square feet; and (iv)
Suite 600 (“Suite 600”) consisting of approximately 22,598 rentable square feet,
the outline and location of which is set forth in Exhibit A. If the Premises
includes any floor in its entirety, all corridors and restroom facilities
located on such floor shall be considered part of the Premises.

 

1.2.3     “Property”:

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.

 

1.2.4     “Project”:

The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.

 

--------------------------------------------------------------------------------

 

1.3

Term:

 

 

 

1.3.1     Term:

The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

 

1.3.2     “Commencement Date”:

November 1, 2010; provided, however, that if Landlord fails to deliver the
Premises to Tenant pursuant to this Lease on or before such date as a result of
any holdover or unlawful possession by another party or otherwise, the
Commencement Date shall be the date on which Landlord delivers possession of the
Premises to Tenant pursuant to this Lease free from occupancy by any party.

 

 

 

 

 

 

1.3.3     “Expiration Date”

October 31, 2018; with respect to Suites 400 and 450 only, which is the last day
of the 96th full calendar month commencing on or after the Commencement Date.

 

1.3.4     “Extended Expiration Date”:

October 31, 2023; with respect to Suites 500 and 600 only.  

 

 

 

 

1.3.5     “Extension Date”:

The portion of the term of the Lease, with respect to Suites 500 and 600 only,
beginning on the date immediately following the Extended Expiration Date.

 

1.3.6     “Extended Term”:

The portion of the term of the Lease, with respect to Suites 500 and 600 only,
beginning on the date immediately following the Expiration Date and ending on
the Extended Expiration Date.

 

--------------------------------------------------------------------------------

 

 

1.3.7     Suites 400 and 450:

The Lease term with respect to Suites 400 and 450 only shall expire on the
Expiration Date (or, as applicable, the Accelerated Expiration Date).  From and
after such date, the Premises shall consist solely of Suites 500 and 600 and
shall be deemed to be 44,556 rentable square feet.  In addition, (i) on or prior
to the Expiration Date (or, as applicable, the Accelerated Expiration Date),
Tenant shall surrender Suites 400 and 450 to Landlord in accordance with terms
of the Lease (as amended); (ii) Tenant shall remain liable for all Rent and
other amounts payable under the Lease (as amended) with respect to Suites 400
and 450 for the period up to and including the Expiration Date (or, as
applicable, the Accelerated Expiration Date), even though billings for such
amounts may occur after the Expiration Date (or, as applicable, the Accelerated
Expiration Date); (iii) notwithstanding anything in the Lease (as amended) to
the contrary, Tenant’s restoration obligations with respect to Suites 400 and
450 shall be as set forth in Section 7.7; and (iv) if Tenant fails to surrender
any portion of Suites 400 and 450 on or before the Expiration Date (or, as
applicable, the Accelerated Expiration Date), Tenant’s tenancy with respect to
Suites 400 and 450 shall be subject to Section 16 of the Lease (as amended).

 

1.3.8     Landlord Acceleration Option:

Landlord shall have the right to accelerate the expiration of the Lease (as
amended), with respect to Suites 400 and 450 only to a date (for purposes
hereof, “Accelerated Expiration Date”) that is no earlier than 30 days following
written notice to Tenant.  With respect to Suites 400 and 450, Tenant shall
remain liable for all Rent and other sums due under the Lease (as amended) up to
and including the Accelerated Expiration Date even though billings for such
amounts may occur subsequent to the Accelerated Expiration Date.  For the
avoidance of doubt, to the extent that Landlord exercises the Landlord
Acceleration Option, the parties acknowledge and agree that Tenant shall not be
liable for Monthly Rent (defined in Section 3) applicable to Suites 400 and 450
that would have been due otherwise under the Lease after the Accelerated
Expiration Date.  To the extent that the Accelerated Expiration Date occurs
prior to the Expiration Date, then as of date immediately following the
Accelerated Expiration Date and continuing until the date immediately prior to
the Extension Date, monthly base rent with respect to the balance of the
Premises (i.e. Suite 500 and Suite 600) shall be $149,262.60.

 

--------------------------------------------------------------------------------

 

1.4

 

 

 

1.4.1     “Base Rent”:

 

 

Period During

Term

Annual Base
Rent Per
Rentable Square
Foot

Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)

Monthly
Installment
of Base Rent

 

 

 

 

Commencement Date

through last day of 12th full

calendar month of Term

$30.00

$2.50

$159,995.00

 

 

 

 

13th through 24th full

calendar months of Term

$22.20

$1.85

$118,39630

 

 

 

 

25th through 36th full

calendar months of Term

$34.20

$2.85

$182,394.30

 

 

 

 

37th through 48th full

calendar months of Term

$35.40

$2.95

$188,794.10

 

 

 

 

49th through 60th full

calendar months of Term

$36.60

$3.05

$195,193.90

 

 

 

 

61st through 72nd full

calendar months of Term

$37.80

$3.15

$201,593.70

 

 

 

 

73rd through 84th full

calendar months of Term

$39.00

$3.25

$207,993.50

 

 

 

 

85th full calendar month of

Term through Expiration Date

 

$40.20

$3.35

$214,393.30

 

Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to an abatement of Base Rent, in the amount of
$159,995.00 per month, for the first 12 full calendar months of the Term.

 

 

--------------------------------------------------------------------------------

 

1.4.2“Base Rent” for the Extended Term: During the Extended Term, the schedule
of base rent shall be as follows:

 

Period of Extended Term

 

Annual Rate Per Square

Foot (rounded to the

nearest 100th of a dollar)

Monthly Base Rent

11/1/18 – 05/31/19

$00.00

$00.00

06/1/19 – 06/30/19

$31.45

$00.00

07/1/19 – 10/31/19

$66.00

$245,058.00

11/1/19 – 02/28/20

$00.00

$00.00

03/01/20 – 03/31/20

$35.82

$249,764.02

04/1/20 – 10/31/20

$67.98

$252,409.74

11/1/20 – 10/31/21

$70.02

$259,982.03

11/1/21 – 10/31/22

$72.12

$267,781.49

11/1/22 – 10/31/23

$74.28

$275,814.94

 

All such Extended Term Base Rent shall be payable by Tenant in accordance with
the terms of the Lease, as amended.

1.5

“Base Year” for Expenses:

During the Term, the Base Year shall be the calendar year 2011. For the Extended
Term, the Base Year shall be the calendar year 2018.

 

“Base Year” for Taxes:

During the Term, the Base Year shall be the calendar year 2011. For the Extended
Term, the Base Year shall be the calendar year 2018.

1.6

“Tenant’s Share”:

During the Term, 15.8793% (based upon a total of 403,029 rentable square feet in
the Building), subject to Section 2.1.1; provided that, upon the earlier to
occur of (i) the date immediately following the Accelerated Expiration Date and
(ii) the Extension Date, Tenant’s Share shall be deemed to be 11.0553%.

1.7

“Permitted Use”:

General office use consistent with a first-class office building.

1.8

“Security Deposit”:

None.

 

Prepaid Base Rent:

$118,396.30, as more particularly described in Section 3.

1.9

Parking:

Effective as of the earlier to occur of (i) the Accelerated Expiration Date and
(ii) the Extension Date: 143 unreserved parking spaces, at the rate of $0.00 per
space per month, as such rate may be adjusted from time to time to reflect
Landlord’s then current rates.

 

 

One (1) reserved parking space, at the rate of $0.00 per space per month, as
such rate may be adjusted from time to time to reflect Landlord’s then current
rates.

 

--------------------------------------------------------------------------------

 

1.10

Address of Tenant:

Before the Commencement Date:

 

 

Quinstreet, Inc.

1051 Hillsdale Blvd., 8th Floor

Foster City, CA 94404

Attn: CFO

 

 

With a copy to:

 

 

Cooley Godward Kronish LLP

101 California Street, 5th Floor

San Francisco, CA 94111

Attn: Anna B. Pope, Esq.

 

 

From and after the Commencement Date:

 

 

the Premises. With a copy to:

 

 

Cooley Godward Kronish LLP

101 California Street, 5th Floor

San Francisco, CA 94111

Attn: Anna B. Pope, Esq.

1.11

Address of Landlord:

Hudson Metro Center, LLC

c/o Hudson Pacific Properties

950 Tower Lane, Suite 1800

Foster City, California  94404

Attn: Building Manager

 

 

with copies to:

 

 

Hudson Metro Center, LLC

c/o Hudson Pacific Properties

950 Tower Lane, Suite 1800

Foster City, California  94404

Attn: Managing Counsel

 

 

And

 

 

Hudson Metro Center, LLC

c/o Hudson Pacific Properties

11601 Wilshire Boulevard, Suite 900

Los Angeles, California 90025

Attn: Lease Administration

 

 

Notwithstanding anything to the contrary contained in the Lease, Rent shall be
made payable to the entity, and sent to the address, Landlord designates and
shall be made by good and sufficient check or by other means acceptable to
Landlord.

 

--------------------------------------------------------------------------------

 

1.12

Broker(s):

Colliers Parrish International (“Tenant’s Broker”), representing Tenant, and
NaiBT Commercial (“Landlord’s Broker”), representing Landlord.

1.13

Building Hours and Holidays:

“Building Hours” mean 7:00 a.m. to 6:00 p.m., Monday through Friday, excluding
the day of observation of New Year’s Day, Presidents Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at Landlord’s
discretion, any other locally or nationally recognized holiday that is observed
by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).

1.14

“Transfer Radius”:

None.

1.15

“Tenant Improvements”:

Defined in Exhibit B, if any.

1.16

“Guarantor”:

As of the date hereof, there is no Guarantor.

1.17

“Letter of Credit”:

$500,000.00, as more fully described in Section 3 of Exhibit F

 

2PREMISES AND COMMON AREAS.

2.1The Premises.

2.1.1Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6. At any time Landlord may deliver to Tenant a notice substantially
in the form of Exhibit C, as a confirmation of the information set forth
therein. Tenant shall execute and return (or, by notice to Landlord, reasonably
object to) such notice within ten (10) days after receiving it, and if Tenant
fails to do so, Tenant shall be deemed to have executed and returned it without
exception.

2.1.2Except as expressly provided in this Lease, the Premises is accepted by
Tenant in its condition and configuration existing on the date hereof, without
any obligation of Landlord to perform or pay for any alterations to the
Premises, and without any representation or warranty regarding the condition of
the Premises, the Building or the Project or their suitability for Tenant’s
business. By taking possession of the Premises pursuant to this Lease, Tenant
acknowledges that the Premises and the Building are then in the condition and
configuration required hereunder.

2.2Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

2.3Rooftop Space.

2.3.1Subject to the terms of this Section 2.3, during the Term, and any
extension thereof, if any, Tenant may use the Roof Space (defined below) for the
purpose of installing, operating, maintaining and removing a 24-inch
Dish/Antenna or other communication device approved by the Landlord (the
“Dish/Antenna”). As used herein, “Roof Space” means space on the roof of the
Building, not exceeding two (2) square feet in size, and otherwise reasonably
designated by Landlord. Landlord may relocate the Roof Space from time to time
as reasonably necessary during the Term. In consideration

 

--------------------------------------------------------------------------------

 

of its right to use the Roof Space under this Section 2.3, Tenant shall pay to
Landlord the monthly Dish/Antenna Payments (defined below). As used herein,
“Dish/Antenna Payments” means $200.00 per month. Notwithstanding any contrary
provision of the Lease, the Dish/Antenna Payments shall be included in Monthly
Rent (defined below).

2.3.2Tenant’s design and installation of the Dish/Antenna shall be subject to
Sections 7.2 and 7.3 of this Lease as if the Dish/Antenna were being installed
in the Premises. Without limiting the foregoing, Landlord shall have the right
to approve Tenant’s plans and specifications for the Dish/Antenna, the manner in
which the Dish/Antenna is attached to the roof of the Building, and the manner
in which any cables are run to and from the Dish/Antenna. Tenant shall be
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing the
Dish/Antenna. The Dish/Antenna shall be tagged with weatherproof labels showing
manufacturer, model, frequency range, and Tenant’s name. All cable connected to
the Dish/Antenna (the “Dish/Antenna Cable”) shall be tagged in the telecom
closet on each floor with a label showing Tenant’s name, phone number and suite
number. Tenant shall notify Landlord upon completion of the installation of the
Dish/Antenna. If Landlord determines that the Dish/Antenna equipment does not
comply with the approved plans and specifications, that the installation was
defective, or that the Building has been damaged during installation of the
Dish/Antenna, Tenant shall cure such defective condition promptly upon
Landlord’s request. If Tenant fails to promptly perform such cure, Landlord may
do so, in which event Tenant shall pay Landlord, upon demand, the reasonable
cost of such cure. If at any time Landlord, in its sole discretion, deems it
necessary, Tenant, at its expense, shall provide and install appropriate
aesthetic screening, reasonably satisfactory to Landlord, for the Dish/Antenna
(the “Aesthetic Screening”).

2.3.3Tenant, after reasonable notice to Landlord, may access the roof of the
Building and the Roof Space for the purpose of installing, maintaining,
repairing and removing the Dish/Antenna, Dish/Antenna Cable, the appurtenances
and the Aesthetic Screening, if any (collectively, the “Dish/Antenna Items”).
Notwithstanding the foregoing, only authorized engineers, employees or properly
authorized contractors of Tenant, FCC inspectors, or persons under their direct
supervision shall have access to the roof of the Building and the Roof Space.
Tenant shall use diligent efforts to minimize the number of people having access
to the roof of the Building and the Roof Space and the frequency of their
visits.

2.3.4Tenant shall ensure that the installation, maintenance, operation and
removal of the Dish/Antenna Items does not damage, or unreasonably interfere
with Landlord’s or any other occupant’s use of, the Building or its roof.
Notwithstanding Sections 7 and 10.4 of this Lease, Tenant shall be responsible
for any damage caused to the roof or any other part of the Building that may be
caused by Tenant or any of its agents or representatives in exercising Tenant’s
rights or performing Tenant’s obligations under this Section 2.3. For purposes
of Sections 5, 7 and 10 of this Lease, the Roof Space shall be deemed part of
the Premises.

2.3.5Tenant shall install only equipment of types and frequencies that will not
unreasonably interfere with Landlord or existing tenants of the Building. If
Tenant’s equipment causes such interference, Tenant shall change the frequency
on which it transmits and/or receives and take any other steps necessary to
eliminate the interference. If, in Landlord’s reasonable judgment, such
interference cannot be eliminated within a reasonable period of time, Tenant
shall remove the Dish/Antenna from the Roof Space and remove such other
Dish/Antenna Items as Landlord may request.

 

--------------------------------------------------------------------------------

 

2.3.6Tenant, at its expense, shall install, operate and maintain the
Dish/Antenna Items in a good and workmanlike manner, and in compliance with all
Building, electric, communication, and safety codes, ordinances, standards,
regulations and requirements, now in effect or hereafter promulgated, of the
Federal Government, including the Federal Communications Commission (the “FCC”),
the Federal Aviation Administration (“FAA”) or any successor agency of either
the FCC or FAA having jurisdiction over radio or telecommunications, and of the
state, city and county in which the Building is located. No Landlord Party shall
be responsible for any licensing, operation or maintenance of Tenant’s
equipment. Tenant shall be responsible for performing any obligations under its
FCC license. The Dish/Antenna shall be connected to Landlord’s power supply in
strict compliance with all applicable Building, electrical, fire and safety
codes. No Landlord Party shall be liable for any stoppage or shortage of
electrical power furnished to the Dish/Antenna or the Roof Space because of (i)
any act, omission or requirement of the public utility serving the Building,
(ii) any act or omission of any other tenant, invitee or licensee or their
respective agents, employees or contractors, or (iii) any other cause beyond
Landlord’s reasonable control, and Tenant shall not be entitled to any rental
abatement for any such stoppage or shortage of electrical power. No Landlord
Party shall have any liability for the conduct or safety of any of Tenant’s
representatives, repair, maintenance and engineering personnel while in or on
any part of the Building or the Roof Space.

2.3.7The Dish/Antenna Items shall remain the personal property of Tenant, and
shall be removed by Tenant at its own expense at the expiration or earlier
termination of this Lease or Tenant’s right to possession hereunder. Tenant
shall repair any damage caused by such removal, including by patching any holes
to match, as closely as possible, the color surrounding the area where the
equipment and appurtenances were attached. Tenant shall maintain the
Dish/Antenna Items in a safe and aesthetically satisfactory condition, as
reasonably determined by Landlord, and in good operating condition. Tenant shall
keep the roof of the Building and the Roof Space free of all trash or waste
materials produced by Tenant or Tenant’s agents, employees or contractors.

2.3.8Before commencing any installation, operation, repair or removal of the
Dish/Antenna Items, Tenant shall (a) obtain Landlord’s reasonable approval of
the service provider retained to perform such work for Tenant, and (b) notify
Landlord of such work and coordinate such work with Landlord in order to avoid
impairing any warranties relating to the roof. For the performance of any such
work affecting the roof, Tenant, upon Landlord’s request, shall, at Tenant’s
expense, retain (or cause its contractor to retain) any contractor having a then
existing warranty in effect relating to the roof. Except in an emergency,
Landlord shall notify Tenant 30 days before commencing any roof repairs that
could interrupt Tenant’s telecommunication service or otherwise adversely affect
Tenant’s Dish/Antenna.

2.3.9Tenant shall not allow any provider of telecommunication, video, data or
related services (“Communication Services”) to locate any equipment on the roof
of the Building or in the Roof Space for any purpose, nor may Tenant use the
Roof Space and/or Dish/Antenna to provide Communication Services to an
unaffiliated tenant, occupant or licensee of another building, or to facilitate
the provision of Communication Services on behalf of another Communication
Services provider to an unaffiliated tenant, occupant or licensee of the
Building or any other building.

2.3.10If a Default occurs as a result of any failure by Tenant to perform any
obligation under this Section 2.3, Landlord, without limiting any other rights
or remedies, may remove all or any of the Dish/Antenna Items and restore the
Building and the Roof Space to the conditions existing before the Dish/Antenna
Items were installed, in which event Tenant shall reimburse Landlord, upon
demand, for all reasonable expenses of such removal and restoration.

 

--------------------------------------------------------------------------------

 

2.3.11Tenant’s rights under this Section 2.3 may not be transferred to any other
party except in connection with a Transfer permitted under this Lease. If
Landlord establishes a standard license agreement with respect to the use of
roof space by tenants of the Building, Tenant, upon Landlord’s request, shall
enter into such license agreement with Landlord provided that such license
agreement does not materially reduce Tenant’s rights or increase Tenant’s
obligations under this Section 2.3.

2.3.12Subject to the provisions hereof and solely with respect to the parties’
rights and obligations under this Section 2.3, the term of the Lease shall
expire on February 16, 2011 (the “Dish Accelerated Expiration Date”) with the
same force and effect as if such term were, by such provisions of the Lease,
fixed to expire on the Dish Accelerated Expiration Date (the “Dish Provisions
Acceleration”). Without limiting the foregoing, any rights or obligations of
Landlord or Tenant under this Section 2.3 of the Lease that, in the absence of
the Dish Provisions Acceleration, would have survived the scheduled expiration
or earlier termination of the Lease shall survive the Dish Accelerated
Expiration Date.

3RENT. Tenant shall pay all Base Rent, and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time. As used herein, “Additional Rent” means all amounts, other than Base
Rent, that Tenant is required to pay Landlord hereunder. Monthly payments of
Base Rent and monthly payments of Additional Rent for Expenses (defined in
Section 4.2.2), Taxes (defined in Section 4.2.3) and parking (collectively,
“Monthly Rent”) shall be paid in advance on or before the first day of each
calendar month during the Term and Extended Term; provided, however, that the
installment of Base Rent for the first full calendar month for which Base Rent
is payable hereunder shall be paid upon Tenant’s execution and delivery hereof.
Except as otherwise provided herein, all other items of Additional Rent shall be
paid within 30 days after Landlord’s request for payment. Rent for any partial
calendar month shall be prorated based on the actual number of days in such
month. Without limiting Landlord’s other rights or remedies, (a) if any
installment of Rent is not received by Landlord or its designee within five (5)
business days after its due date, Tenant shall pay Landlord a late charge equal
to 5% of the overdue amount; and (b) any Rent that is not paid within 10 days
after its due date shall bear interest, from its due date until paid, at the
lesser of 10% per annum or the highest rate permitted by Law (defined in Section
5). Tenant’s covenant to pay Rent is independent of every other covenant herein.

 

4EXPENSES AND TAXES.

4.1General Terms. In addition to Rent, Tenant shall pay, in accordance with
Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount equal
to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by which
Expenses for such Expense Year exceed Expenses for the Base Year, plus (b)
Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such Expense
Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes for any
Expense Year below the corresponding amount for the Base Year shall entitle
Tenant to any decrease in Base Rent or any credit against amounts due hereunder.
Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax Excess for
any partial Expense Year shall be prorated based on the number of days in such
Expense Year.

4.1.2During the Extended Term, Tenant shall pay for Tenant’s Share of Expenses
and Taxes in accordance with the terms of the Lease; provided, however, that
during the Extended Term, the Base Year for Expenses and Taxes shall be 2018.  

4.2Definitions. As used herein, the following terms have the following meanings:

4.2.1“Expense Year” means each calendar year, other than the Base Year, in which
any portion of the Term or Extended Term occurs.

 

--------------------------------------------------------------------------------

 

4.2.2“Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program; (iii)
the cost of all insurance premiums and deductibles; (iv) the cost of landscaping
and relamping; (v) the cost of parking-area operation, repair, restoration, and
maintenance; (vi) fees and other costs, including management and/or incentive
fees, consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance and repair
of the Property; (vii) payments under any equipment-rental agreements and the
fair rental value of any management office space; (viii) wages, salaries and
other compensation, expenses and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Property,
and costs of training, uniforms, and employee enrichment for such persons; (ix)
the costs of operation, repair, maintenance and replacement of all systems and
equipment (and components thereof) of the Property; (x) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in Common Areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (xi) rental or acquisition costs
of supplies, tools, equipment, materials and personal property used in the
maintenance, operation and repair of the Property; (xii) the cost of capital
improvements or any other items that are (A) intended to effect economies in the
operation or maintenance of the Property, reduce current or future Expenses,
enhance the safety or security of the Property or its occupants, or enhance the
environmental sustainability of the Property’s operations, (B) replacements or
modifications of nonstructural items located in the Base Building (defined in
Section 7) or Common Areas that are required to keep the Base Building or Common
Areas in good condition, or (C) required under any Law; (xiii) the cost of
tenant-relation programs reasonably established by Landlord; (xiv) payments
under any existing or future reciprocal easement agreement, transportation
management agreement, cost-sharing agreement or other covenant, condition,
restriction or similar instrument affecting the Property; and (xv) any fees or
other charges (other than taxes) imposed by any governmental or
quasi-governmental agency in connection with the Parking Facility.

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the applicable
item, as reasonably determined by Landlord, or (ii) the period of time that
Landlord reasonably estimates will be required for any cost savings resulting
from such item to equal the cost of such item); (b) depreciation; (c) principal
payments of mortgage or other non-operating debts of Landlord; (d) costs of
repairs to the extent Landlord is reimbursed by insurance or condemnation
proceeds; (e) except as provided in clause (xiii) above, costs of leasing space
in the Building, including brokerage commissions, lease concessions, rental
abatements and construction allowances granted to specific tenants; (f) costs of
selling, financing or refinancing the Building; (g) fines, penalties or interest
resulting from late payment of Taxes or Expenses; (h) organizational expenses of
creating or operating the entity that constitutes Landlord; (i) damages paid to
Tenant hereunder or to other tenants of the Building under their respective
leases; (j) amounts (other than management fees) paid to Landlord’s affiliates
for services, but only to the extent such amounts exceed the prices charged for
such services by parties having similar skill and experience; (k) fines or
penalties resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors; (1) advertising and
promotional expenses; (m) Landlord’s charitable and political contributions; (n)
ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits

 

--------------------------------------------------------------------------------

 

made available to other tenants of the Building but not to Tenant; (q) costs of
purchasing or leasing major sculptures, paintings or other artwork (as opposed
to decorations purchased or leased by Landlord for display in the Common Areas
of the Building); (r) any expense for which Landlord has received actual
reimbursement (other than from a tenant of the Building pursuant to its lease);
(s) costs of curing defects in design or original construction of the Property;
(t) costs that Landlord is entitled to recover under a warranty, except to the
extent it would not be fiscally prudent to pursue legal action to recover such
costs; (u) reserves; (v) had debt expenses; (w) wages, salaries, fees or fringe
benefits (“Labor Costs”) paid to executive personnel or officers or partners of
Landlord (provided, however, that if such individuals provide services directly
related to the operation, maintenance or ownership of the Property that, if
provided directly by a general manager or property manager or his or her general
support staff, would normally be chargeable as an operating expense of a
comparable office building, then the Labor Costs of such individuals may be
included in Expenses to the extent of the percentage of their time that is spent
providing such services to the Property) or (x) costs of cleaning up Hazardous
Materials, except for routine cleanup performed as part of the ordinary
operation and maintenance of the Property (as used herein, “Hazardous Materials”
means any material now or hereafter defined or regulated by any Law or
governmental authority as radioactive, toxic, hazardous, or waste, or a chemical
known to the state of California to cause cancer or reproductive toxicity,
including (1) petroleum and any of its constituents or byproducts, (2)
radioactive materials, (3) asbestos in any form or condition, and (4) materials
regulated by any of the following, as amended from time to time, and any rules
promulgated thereunder: the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the Resource Conservation
and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances Control Act,
15 U.S.C. §§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et seq; the
Clean Air Act, 42 U.S.C. §§7401 et seq.; The California Health and Safety Code;
The California Water Code; The California Labor Code; The California Public
Resources Code; and The California Fish and Game Code.).

If, in the Base Year or any Expense Year, the Property is not 100% occupied (or
a service provided by Landlord to tenants of the Building generally is not
provided by Landlord to a tenant that provides such service itself, or any
tenant of the Building is entitled to free rent, rent abatement or the like),
Expenses for such year shall be determined as if the Property had been 100%
occupied (and all services provided by Landlord to tenants of the Building
generally had been provided by Landlord to all tenants, and no tenant of the
Building had been entitled to free rent, rent abatement or the like) throughout
such year. Notwithstanding any contrary provision hereof, Expenses for the Base
Year shall exclude (a) any market-wide cost increases resulting from
extraordinary circumstances, including Force Majeure (defined in Section 25.2),
boycotts, strikes, conservation surcharges, embargoes or shortages, and (b) at
Landlord’s option, the cost of any repair or replacement resulting from
extraordinary circumstances.

Landlord shall keep its books and records relating to Expenses in accordance
with generally accepted accounting principles, consistently applied.

4.2.3“Taxes” means all federal, state, county or local governmental or municipal
taxes, fees, charges, assessments, levies, licenses or other impositions,
whether general, special, ordinary or extraordinary, that are paid or accrued
during the Base Year or any Expense Year (without regard to any different fiscal
year used by such governmental or municipal authority) because of or in
connection with the ownership, leasing or operation of the Property. Taxes shall
include (a) real estate taxes; (b) general and special assessments; (c) transit
taxes; (d) leasehold taxes; (e) personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture and
other personal property used in connection with the Property; (f) any tax on the
rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); (h) any assessment, tax, fee,

 

--------------------------------------------------------------------------------

 

levy or charge allocable or measured by the area of the Premises or by the Rent
payable hereunder, including any business, gross income, gross receipts, sales
or excise tax with respect to the receipt of such Rent and (i) any taxes imposed
by any governmental or quasi-governmental agency in connection with the Parking
Facility. Any costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred in attempting to protest, reduce or minimize Taxes
shall be included in Taxes for the year in which they are incurred.
Notwithstanding any contrary provision hereof, Taxes shall be determined without
regard to any “green building” credit and shall exclude (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Property), (ii) any
Expenses, and (iii) any items required to be paid by Tenant under Section 4.5.

4.3Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

4.4Calculation and Payment of Expense Excess and Tax Excess.

4.4.1Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent then or next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement. Landlord shall use reasonable efforts to deliver the
Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.

4.4.2Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess (the
“Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for such
Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with its
next installment of Base Rent, an amount equal to the excess of (a) the amount
obtained by multiplying (i) the sum of Tenant’s Share of the Estimated Expense
Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts are set
forth in such Estimate Statement), by (ii) a fraction, the numerator of which is
the number of months that have elapsed in the applicable Expense Year (including
the month of such payment) and the denominator of which is 12, over (b) any
amount previously paid by Tenant for such Expense Year pursuant to this Section
4.4.2 (the “Catch-up Payment”). Notwithstanding the foregoing, if an Estimated
Statement is delivered with respect to a particular Expense Year after April 1
of such year, and the amount of the Catch-up Payment exceeds $10,000.00, then
the Tenant shall be entitled to pay such Catch-up Payment in equal monthly
installments over the shorter period of (x) six (6) months and (y) the remainder
of the Lease term. Until Landlord delivers a new Estimate Statement, Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the sum of Tenant’s Share of the Estimated Expense Excess
plus Tenant’s Share of the Estimated Tax Excess, as such amounts are set forth
in the previous Estimate Statement. Landlord shall use reasonable efforts to
deliver an Estimate Statement for each Expense Year on or before January 1 of
such Expense Year. Any failure of Landlord to timely deliver any Estimate
Statement shall not

 

--------------------------------------------------------------------------------

 

diminish Landlord’s rights to receive payments and revise any previous Estimate
Statement under this Section 4.

4.4.3Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year or for the Base Year (whether by
reason of reassessment, error, or otherwise), Taxes for such Expense Year or the
Base Year, as the case may be, and the Tax Excess for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Tax Excess, Tenant
shall pay Landlord the amount of such underpayment, or receive a credit in the
amount of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5Charges for Which Tenant Is Directly Responsible. Tenant shall pay, 10 days
before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises. If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, upon demand, shall repay to Landlord
the amount so paid. If the Leasehold Improvements (defined in Section 7.1) are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “building standard” in
other space in the Building are assessed, the Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be deemed taxes
levied against Tenant’s personal property for purposes of this Section 4.5.
Notwithstanding any contrary provision hereof, Tenant shall pay, 10 days before
delinquency, (i) any rent tax, sales tax, service tax, transfer tax or value
added tax, or any other tax respecting the rent or services described herein or
otherwise respecting this transaction or this Lease; and (ii) any taxes assessed
upon the possession, leasing, operation, management, maintenance, alteration,
repair, use or occupancy by Tenant of any portion of the Property.

4.6Books and Records. Within 60 days after receiving any Statement (the “Review
Notice Period”), Tenant may give Landlord notice (“Review Notice”) stating that
Tenant elects to review Landlord’s calculation of the Expense Excess and/or Tax
Excess for the Expense Year to which such Statement applies and identifying with
reasonable specificity the records of Landlord reasonably relating to such
matters that Tenant desires to review. Within a reasonable time after receiving
a timely Review Notice (and, at Landlord’s option, an executed confidentiality
agreement as described below), Landlord shall deliver to Tenant, or make
available for inspection at a location reasonably designated by Landlord, copies
of such records. Within 60 days after such records are made available to Tenant
(the “Objection Period”), Tenant may deliver to Landlord notice (an “Objection
Notice”) stating with reasonable specificity any objections to the Statement, in
which event Landlord and Tenant shall work together in good faith to resolve
Tenant’s objections. Tenant may not deliver more than one Review Notice or more
than one Objection Notice with respect to any Expense Year. If Tenant fails to
give Landlord a Review Notice before the expiration of the Review Notice Period
or fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Statement.
Notwithstanding any contrary provision hereof, Landlord shall not be required to
deliver or make available to Tenant records relating to the Base Year, and
Tenant may not object to Expenses or Taxes for the Base Year, other than in
connection with the first review for an Expense Year performed by Tenant
pursuant to this Section 4.6. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California and its fees shall not be contingent, in

 

--------------------------------------------------------------------------------

 

whole or in part, upon the outcome of the review_ Tenant shall be responsible
for all costs of such review; provided, however, that if Landlord and Tenant
determine that the sum of Expenses and Taxes for the Expense Year in question
was overstated by more than 5%, Landlord, within 30 days after receiving paid
invoices therefor from Tenant, shall reimburse Tenant for the reasonable amounts
paid by Tenant to third parties in connection with such review. The records and
any related information obtained from Landlord shall be treated as confidential,
and as applicable only to the Premises, by Tenant, its auditors, consultants,
and any other parties reviewing the same on behalf of Tenant (collectively,
“Tenant’s Auditors”). Before making any records available for review, Landlord
may require Tenant and Tenant’s Auditors to execute a reasonable confidentiality
agreement, in which event Tenant shall cause the same to be executed and
delivered to Landlord within 30 days after receiving it from Landlord, and if
Tenant fails to do so, the Objection Period shall be reduced by one day for each
day by which such execution and delivery follows the expiration of such 30-day
period. Notwithstanding any contrary provision hereof, Tenant may not examine
Landlord’s records or dispute any Statement if any Rent remains unpaid past its
due date. If, for any Expense Year, Landlord and Tenant determine that the sum
of Tenant’s Share of the actual Expense Excess plus Tenant’s Share of the actual
Tax Excess is less or more than the amount reported, Tenant shall receive a
credit in the amount of its overpayment against Rent then or next due hereunder,
or pay Landlord the amount of its underpayment with the Rent next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Landlord shall pay Tenant the amount of its overpayment
(less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

5USE; COMPLIANCE WITH LAWS.

5.1Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or unreasonably annoys other occupants of the Building, or
constitutes a nuisance. Tenant, at its expense, shall comply with all Laws
relating to (i) the operation of its business at the Project, or (ii) the use,
occupancy and, other than with respect to elements of the Base Building, the
condition and configuration of the Premises. If, in order to comply with any
such Law, Tenant must obtain or deliver any permit, certificate or other
document evidencing such compliance, Tenant shall provide a copy of such
document to Landlord promptly after obtaining or delivering it. If a change to
the Common Areas or any component of the Base Building becomes required under
Law because any Tenant-Insured Improvement (defined in Section 10.2.2) is not a
type customarily required for general office use or because any use of the
Premises is not general office use, Tenant, upon demand, shall (x) at Landlord’s
option, either make such change at Tenant’s cost or pay Landlord the cost of
making such change, and (y) pay Landlord a coordination fee equal to 5% of the
cost of such change . Notwithstanding the foregoing, the aforementioned 5%
coordination fee shall not be due hereunder unless both of the following
conditions are satisfied: (1) Landlord has performed the change to the Common
Areas or a component of the Base Building in accordance with the foregoing
sentence, and (2) Tenant is in Default of its obligations under this Section 5.
As used herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.

5.2Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant’s employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause such compliance to the extent
non-compliance (x) is triggered by any matter that is Tenant’s responsibility
under Section 5.1  or 7.3 or any other provision hereof, or (y) arises under any
provision of the ADA other than Title III

 

--------------------------------------------------------------------------------

 

thereof. Notwithstanding the foregoing, Landlord may contest any alleged
violation in good faith, including by applying for and obtaining a waiver or
deferment of compliance, asserting any defense allowed by Law, and appealing any
order or judgment to the extent permitted by Law; provided, however, that, after
exhausting any rights to contest or appeal, Landlord shall perform any work
necessary to comply with any final order or judgment.

5.3California Civil Code Section 1938.  Pursuant to California Civil Code §
1938, Landlord hereby states that the Premises have not undergone inspection by
a Certified Access Specialist (CASp) (defined in California Civil Code §
55.52).  Accordingly, pursuant to California Civil Code § 1938(e), Landlord
hereby further states as follows:  “A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises”.  In
accordance with the foregoing, Landlord and Tenant agree that if Tenant requests
a CASp inspection of the Premises, then Tenant shall pay (i) the fee for such
inspection, and (ii) except as may be otherwise expressly provided in this
Amendment, the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises.

6SERVICES.

6.1Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building Hours; (b) electricity supplied by the applicable public utility,
stubbed to the Premises; (c) water supplied by the applicable public utility (i)
for use in lavatories and any drinking facilities located in Common Areas within
the Building, and (ii) stubbed to the Building core for use in any plumbing
fixtures located in the Premises; (d) janitorial services to the Premises,
except on weekends and Holidays; and (e) elevator service (subject to scheduling
by Landlord, and payment of Landlord’s standard usage fee, for any freight
service). Notwithstanding the foregoing, Landlord shall waive all freight
elevator charges in connection with Tenant’s move into the Premises.

6.2Above-Standard Use. Landlord shall provide HVAC service outside Building
Hours if Tenant gives Landlord such prior notice and pays Landlord such hourly
cost per zone as Landlord may require. The parties acknowledge that, as of the
date hereof, Landlord’s charge for HVAC service outside Building Hours is $60.00
per hour per zone, subject to change from time to time. Tenant shall not,
without Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to Section
6.1. If Tenant’s consumption of electricity or water exceeds the rate Landlord
reasonably deems to be standard for the Building, Tenant shall pay Landlord,
upon billing, the cost of such excess consumption, including any costs of
installing, operating and maintaining any equipment that is installed in order
to supply or measure such excess electricity or water. The connected electrical
load of Tenant’s incidental-use equipment shall not exceed the Building-standard
electrical design load, and Tenant’s electrical usage shall not exceed the
capacity of the feeders to the Project or the risers or wiring installation. For
purposes hereof, the Building “electrical standard” is 3.5 watts per usable
square foot of connected load to the Premises, exclusive of Base Building HVAC.

6.3Interruption. Any failure to furnish, delay in furnishing, or diminution in
the quality or quantity of any service resulting from any application of Law,
failure of equipment, performance of maintenance, repairs, improvements or
alterations, utility interruption, or event of Force Majeure (each, a

 

--------------------------------------------------------------------------------

 

“Service Interruption”) shall not render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.
Notwithstanding the foregoing, if all or a material portion of the Premises is
made untenantable or inaccessible for more than three (3) consecutive business
days after notice from Tenant to Landlord by a Service Interruption that
Landlord can correct through reasonable efforts, then, as Tenant’s sole remedy,
Monthly Rent shall abate for the period beginning on the day immediately
following such 3-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.

7REPAIRS AND ALTERATIONS.

7.1Repairs. Tenant, at its expense, shall perform all maintenance and repairs
(including replacements) to the Premises that are not Landlord’s express
responsibility hereunder, and shall keep the Premises in good condition and
repair, reasonable wear and tear and damage due to Casualty or Taking excepted.
Tenant’s maintenance and repair obligations shall include (a) all leasehold
improvements in the Premises, whenever and by whomever installed or paid for,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease, but excluding
the Base Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving Tenant, whether located inside or outside of the
Premises, and whenever and by whomever installed or paid for; and (c) all Lines
(defined in Section 23). Notwithstanding the foregoing, if Tenant is in Default
or in the case of an emergency, Landlord may, at its option, perform such
maintenance and repairs on Tenant’s behalf, in which case Tenant shall pay
Landlord, upon demand, the cost of such work plus a coordination fee equal to 5%
of such cost. Landlord shall perform all maintenance and repairs to (i) the roof
and exterior walls, exterior doors and windows of the Building, (ii) the Base
Building, and (iii) the Common Areas. As used herein, “Base Building” means the
structural portions of the Building, together with all mechanical (including
HVAC), electrical, plumbing and fire/life-safety systems serving the Building in
general, whether located inside or outside of the Premises.

7.2Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 15 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding anything to the contrary contained herein, Landlord’s prior
consent shall not be required for any Alteration that is decorative only (e.g.,
carpet installation or painting) provided that Landlord receives 10 business
days’ prior notice. For any Alteration, (a) Tenant, before commencing work,
shall deliver to Landlord, and obtain Landlord’s approval of, plans and
specifications; (b) Landlord, in its discretion, may require Tenant to obtain
security for performance satisfactory to Landlord for a proposed Alteration the
cost of which is anticipated to be $50,000.00 or more; (c) Tenant shall deliver
to Landlord “as built” drawings (in CAD format, if requested by Landlord),
completion affidavits, full and final lien waivers, and all governmental
approvals; and (d) Tenant shall pay Landlord upon demand (i) Landlord’s
reasonable out-of-pocket expenses incurred in reviewing the work, and (ii) a
coordination fee equal to 3% of the cost of the work; provided, however, that
this clause (d) shall not apply to any Tenant Improvements.

7.3Tenant Work. Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen; (b)
evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any

 

--------------------------------------------------------------------------------

 

approved plans and specifications, all Laws, the National Electric Code, and
Landlord’s construction rules and regulations; and (iii) in a manner that does
not impair the Base Building. If, as a result of any Tenant Work, Landlord
becomes required under Law to perform any inspection, give any notice, or cause
such Tenant Work to be performed in any particular manner, Tenant shall comply
with such requirement and promptly provide Landlord with reasonable
documentation of such compliance. Landlord’s approval of Tenant’s plans and
specifications shall not relieve Tenant from any obligation under this Section
7.3. In performing any Tenant Work, Tenant shall not use contractors, services,
labor, materials or equipment that, in Landlord’s reasonable judgment, would
disturb labor harmony with any workforce or trades engaged in performing other
work or services at the Project.

7.4Configuration and Condition of Premises.  Tenant acknowledges that it is in
possession of the Premises and agrees to accept them “as is” without any
representation by Landlord regarding their configuration or condition and
without any obligation on the part of Landlord to perform or pay for any
alteration or improvement, except as may be otherwise expressly provided in this
Lease

7.5Responsibility for Improvements Suites 400, 450 and 500.  Landlord shall
perform improvements to Suites 400, 450 and 500 in accordance with the Landlord
Work Letter attached hereto as Exhibit J.

7.6Responsibility for Improvements to Suite 500 and 600.  After Landlord’s
completion of the Tenant Improvement Work (as defined in Exhibit J hereto),
Tenant shall be entitled to perform improvements to Suites 500 and 600, and to
receive an allowance from Landlord for such improvements, in accordance with the
Extension Work Letter attached hereto as Exhibit K.

7.7Restoration.  Tenant’s restoration obligations with respect to the Premises
shall be as set forth in the Lease (as amended); provided, however, that
Landlord irrevocably acknowledges and agrees that (a) for purposes of Sections 8
and 15 of the Lease, all Leasehold Improvements in the Premises as of the date
hereof (and any Leasehold Improvements made pursuant to Exhibit J) are deemed
Building-standard and Tenant shall have no obligation to remove (nor pay for the
removal of) such improvements upon the expiration or earlier termination of the
Lease (as amended).  Nothing herein shall be deemed to modify Tenant’s removal
or restoration obligations pursuant to the Lease with respect to any Lines,
signage, and/or Tenant’s Security System.

8LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, unless otherwise notified by Landlord, Tenant, at its expense and
before the expiration or earlier termination hereof, shall (a) remove any
Tenant-Insured Improvements, (b) repair any resulting damage to the Premises or
Building, and (c) restore the affected portion of the Premises to its condition
existing before the installation of such Tenant-Insured Improvements. If, when
it requests Landlord’s approval of any Tenant Improvements or Alterations,
Tenant specifically requests that Landlord identify any such Tenant Improvements
or Alterations that will not be required to be removed pursuant to the preceding
sentence, Landlord shall do so when it provides such approval. If Tenant fails
to complete any removal, repair or restoration when required under this Section
8, Landlord may do so at Tenant’s expense. Notwithstanding the foregoing, Tenant
shall have no obligation to remove any improvements existing in the Premises as
of the date Tenant takes possession thereof.

9LIENS. Tenant shall keep the Project free from any lien arising out of any work
performed, material furnished or obligation incurred by or on behalf of Tenant.
Tenant shall remove any such lien within 10 business days after notice from
Landlord, and if Tenant fails to do so, Landlord, without limiting its remedies,
may pay the amount necessary to cause such removal, whether or not such lien is

 

--------------------------------------------------------------------------------

 

valid. The amount so paid, together with reasonable attorneys’ fees and
expenses, shall be reimbursed by Tenant upon demand.

10INDEMNIFICATION; INSURANCE.

10.1Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by the
negligence or willful misconduct of any Landlord Party, or (ii) any failure to
prevent or control any criminal or otherwise wrongful conduct by any third party
or to apprehend any third party who has engaged in such conduct. Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
obligation, loss, claim, action, liability, penalty, damage, cost or expense
(including reasonable attorneys’ and consultants’ fees and expenses) (each, a
“Claim”) that is imposed or asserted by any third party and arises from (a)
occupancy of the Premises by, or any negligence or willful misconduct of,
Tenant, any party claiming by, through or under Tenant, their (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees, agents, contractors, licensees or invitees, or (b) any
breach by Tenant of any representation, covenant or other term contained herein,
except to the extent such Claim arises from the negligence or willful misconduct
of any Landlord Party. Landlord shall indemnify, defend, protect, and hold
Tenant, its (direct or indirect) owners, and their respective beneficiaries,
trustees, officers, directors, employees and agents (including Tenant, the
“Tenant Parties”) harmless from any Claim that is imposed or asserted by any
third party and arises from (a) any negligence or willful misconduct of any
Landlord Party, or (b) any breach by Landlord of any representation, covenant or
other term contained herein, except to the extent such Claim arises from the
negligence or willful misconduct of any Tenant Party.

10.2Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with minimum primary limits of $1,000,000 each occurrence and
$2,000,000 annual aggregate (and not more than $25,000 self-insured retention)
and a minimum excess/umbrella limit of $2,000,000.

10.2.2Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property in the Premises installed
by, for, or at the expense of Tenant, and (ii) any Leasehold Improvements
installed by or for the benefit of Tenant pursuant to this Lease
(“Tenant-Insured Improvements”). Such insurance shall be written on an “all
risks” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by tire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.

10.2.3Worker’s Compensation and Employer’s Liability or other similar insurance
to the extent required by Law.

 

--------------------------------------------------------------------------------

 

10.3Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-V111 and shall
be in form and content reasonably acceptable to Landlord. Tenant’s Commercial
General Liability Insurance shall (a) name the Landlord Parties (“Additional
Insured Parties”) as additional insureds; and (b) be primary insurance as to all
claims thereunder and provide that any insurance carried by Landlord is excess
and non-contributing with Tenant’s insurance. Landlord shall be designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 28”
(Evidence of Commercial Property Insurance) and “ACORD 25-S” (Certificate of
Liability Insurance) or the equivalent. Attached to the ACORD 25-S (or
equivalent) there shall be an endorsement naming the Additional Insured Parties
as additional insureds which shall be binding on Tenant’s insurance company.
Upon Landlord’s request, Tenant shall deliver to Landlord, in lieu of such
certificates, copies of the policies of insurance required to be carried under
Section 10.2 showing that the Additional Insured Parties are named as additional
insureds.

10.4Subrogation. Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by insurance. For purposes of this Section 10.4 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.

10.5Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord (not more than
once in any 36-month period), but not in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.

11CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises, or to the Common Areas necessary for access to the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 210 days
after they are commenced, either party may terminate this Lease upon 60 days’
notice to the other party delivered within 10 days after Landlord’s delivery of
such estimate. Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises is
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord’s property is not fully
covered by Landlord’s insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last 12
months of the Term or Extended Term; or (v) any owner, other than Landlord, of
any damaged portion of the Project does not intend to repair such damage. If
this Lease is not terminated pursuant to this Section 11, Landlord shall
promptly and diligently perform the Landlord Repairs, subject to reasonable
delays for insurance adjustment and other events of Force Majeure. The Landlord
Repairs shall restore the Premises and the Common Areas necessary for access to
the Premises to substantially the same condition that existed when the Casualty
occurred, except for (a) any modifications required by Law or any Security
Holder, and (b) any modifications to the Common Areas

 

--------------------------------------------------------------------------------

 

that are deemed desirable by Landlord, are consistent with the character of the
Project, and do not materially impair use of or access to the Premises.
Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its designee)
all insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 10.2 with respect to any Tenant-Insured Improvements, and if the
estimated or actual cost of restoring any Tenant-Insured Improvements exceeds
the insurance proceeds received by Landlord from Tenant’s insurance carrier,
Tenant shall pay such excess to Landlord within 15 days after Landlord’s demand.
No Casualty and no restoration performed as required hereunder shall render
Landlord liable to Tenant, constitute a constructive eviction, or excuse Tenant
from any obligation hereunder; provided, however, that if the Premises or any
Common Area necessary for Tenant’s access to the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is untenantable or inaccessible and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises. If Landlord does not substantially complete the
Landlord Repairs on or before the Outside Restoration Date (defined below),
then, provided that the Casualty was not caused by the negligence or willful
misconduct of Tenant or any party claiming by, through or under Tenant, Tenant
may terminate this Lease by notifying Landlord within 15 days after the Outside
Restoration Date. As used herein, “Outside Restoration Date” means the date
occurring 60 days after the expiration of the time set forth in Landlord’s
estimate described in the first sentence of this Section 11; provided, however,
that the Outside Restoration Date shall be extended to the extent of (i) any
delay caused by the insurance adjustment process; (ii) any other delay caused by
events of Force Majeure (up to 90 days), and (iii) any delay caused by Tenant or
any party claiming by, through or under Tenant. Notwithstanding the foregoing,
if Landlord determines in good faith that it will be unable to substantially
complete the Landlord Repairs on or before the Outside Restoration Date,
Landlord may cease its performance of the Landlord Repairs and provide Tenant
with notice (the “Restoration Date Extension Notice”) stating such inability and
identifying the date on which Landlord reasonably believes such substantial
completion will occur, in which event Tenant may terminate this Lease by
notifying Landlord within five (5) business days after receiving the Restoration
Date Extension Notice. If Tenant does not terminate this Lease within such
5-business day period, the Outside Restoration Date shall be automatically
amended to be the date identified in the Restoration Date Extension Notice.

 

12NON WAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

13CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease. Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party shall provide
termination notice to the other party within 45 days after receiving written
notice of such surrender date. Except as provided above in this Section 13,
neither party may terminate this Lease as a

 

--------------------------------------------------------------------------------

 

result of a Taking. Tenant shall not assert any claim for compensation because
of any Taking; provided, however, that Tenant may file a separate claim for any
Taking of Tenant’s personal property or any fixtures that Tenant is entitled to
remove upon the expiration hereof, and for moving expenses, so long as such
claim does not diminish the award available to Landlord or any Security Holder
and is payable separately to Tenant. If this Lease is terminated pursuant to
this Section 13, all Rent shall be apportioned as of the date of such
termination. If a Taking occurs and this Lease is not so terminated, Monthly
Rent shall be abated for the period of such Taking in proportion to the
percentage of the rentable square footage of the Premises, if any, that is
subject to, or rendered inaccessible by, such Taking.

 

14ASSIGNMENT AND SUBLETTING.

 

14.1Transfers. Tenant shall not, without Landlord’s prior consent (except in
connection with a Permitted Transfer as defined in Section 14.8 below), assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 30
days after receiving the Transfer Notice, Landlord shall notify Tenant of (a)
its consent to the proposed Transfer, (b) its refusal to consent to the proposed
Transfer, or (c) its exercise of its rights under Section 14.4. Any Transfer
(other than a Permitted Transfer) made without Landlord’s prior consent shall,
at Landlord’s option, be void and shall, at Landlord’s option, constitute a
Default (defined in Section 19). Tenant shall pay Landlord a fee of $1,500.00
for Landlord’s review of any proposed Transfer (other than a Permitted
Transfer), whether or not Landlord consents to it.

14.2Landlord’s Consent. Subject to Section 14.4, Landlord shall not unreasonably
withhold, condition or delay its consent to any proposed Transfer. Without
limiting other reasonable grounds for withholding consent, it shall be deemed
reasonable for Landlord to withhold consent to a proposed Transfer if:

14.2.1The proposed transferee is not a party of reasonable financial strength in
light of the responsibilities to be undertaken in connection with the Transfer
on the date the Transfer Notice is received; or 14.2.2 The proposed transferee
has a character or reputation or is engaged in a business that is not consistent
with the quality of the Building or the Project; or 14.2.3 The proposed
transferee is a governmental entity or a nonprofit organization; or

14.2.4In the case of a proposed sublease, license or other occupancy agreement,
the rent or occupancy fee charged by Tenant to the transferee during the term of
such agreement, calculated using a present value analysis, is less than 95% of
the rent being quoted by Landlord or its Affiliate (defined in Section 14.8) at
the time of such Transfer for comparable space in the Project for a comparable
term, calculated using a present value analysis; or

14.2.5Both (i) the proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the

 

--------------------------------------------------------------------------------

 

Transfer Notice is received, has negotiated with Landlord to lease) space in the
Project and (ii) on or about the Contemplated Effective Date, Landlord shall
have space for lease in the Complex that is comparable to the Contemplated
Transfer Space. As used herein, the term “Complex” shall mean, collectively, the
Building, the building located at 919 East Hillsdale Boulevard, Foster City,
California and the building located at 989 East Hillsdale Boulevard, Foster
City, California.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment, less any reasonable and customary expenses
directly incurred by Tenant on account of such assignment, including brokerage
fees, legal fees, and Landlord’s review fee; (b) in the case of a sublease,
license or other occupancy agreement, the amount by which all rent and other
consideration paid by the transferee to Tenant pursuant to such agreement (less
all reasonable and customary expenses directly incurred by Tenant on account of
such agreement, including brokerage fees, legal fees, construction costs and
Landlord’s review fee) exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space for the term of such agreement; and
(c) in the case of a Change of Control, any consideration (including payment for
Leasehold Improvements) paid by the new controlling party(ies) to the prior
controlling party(ies) solely on account of this Lease. Payment of Landlord’s
share of the Transfer Premium shall be made (x) in the case of an assignment or
a Change of Control, within 10 days after Tenant or the prior controlling
party(ies), as the case may be, receive(s) the consideration described above,
and (y) in the case of a sublease, license or other occupancy agreement, on the
first day of each month during the term of such agreement, in the amount of 50%
of the amount by which the rent and other consideration paid by the transferee
to Tenant under such agreement for such month (less all reasonable and customary
expenses directly incurred by Tenant on account of such agreement, including
brokerage fees, legal fees, construction costs and Landlord’s review fee, as
amortized on a monthly, straight-line basis over the term of such agreement)
exceeds the Monthly Rent payable by Tenant hereunder with respect to the
Contemplated Transfer Space for such month.

14.4Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer, Landlord, by notifying
Tenant within 15 days after receiving the Transfer Notice, may terminate this
Lease with respect to the Contemplated Transfer Space as of the Contemplated
Effective Date; provided, however, that such termination shall not be effective
if Tenant, by notifying Landlord within five (5) days after receiving Landlord’s
notice of termination, withdraws the Transfer Notice. If Tenant does not
withdraw the Transfer Notice, and if the Contemplated Transfer Space is less
than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
Premises retained by Tenant. Upon request of either party, the parties shall
execute a written agreement prepared by Landlord memorializing such termination.

14.5Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to

 

--------------------------------------------------------------------------------

 

Landlord, and (iii) Tenant shall deliver to Landlord, upon Landlord’s request, a
complete statement, certified by an independent CPA or Tenant’s chief financial
officer, setting forth in detail the computation of any Transfer Premium. In the
case of an assignment, the assignee shall assume in writing, for Landlord’s
benefit, all of Tenant’s obligations hereunder. No Transfer, with or without
Landlord’s consent, shall relieve Tenant or any guarantor hereof from any
liability hereunder.

14.6Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of 50% or more of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) by one or
more parties that did not own a Controlling Interest immediately before such
transaction(s). As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise (but not through the ownership of voting securities listed
on a recognized securities exchange).

14.7Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

 

--------------------------------------------------------------------------------

 

14.8Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur, sublease any portion of the
Premises to an Affiliate of Tenant or assign this Lease to (a) an Affiliate of
Tenant, (b) a successor to Tenant by merger or consolidation, or (c) a successor
to Tenant by purchase of all or substantially all of Tenant’s assets (a
“Permitted Transfer”), provided that (i) at least 10 business days before the
Permitted Transfer, Tenant notifies Landlord of such Permitted Transfer and
delivers to Landlord any documents or information reasonably requested by
Landlord relating thereto (provided that if advanced notice is prohibited by a
confidentiality agreement or Law, then Tenant shall give Landlord written notice
and deliver such documents within 10 days after the effective date of the
proposed Permitted Transfer), including reasonable documentation that the
Permitted Transfer satisfies the requirements of this Section 14.8; (ii) in the
case of a sublease, the subtenant executes and delivers to Landlord, at least 10
business days before taking occupancy, an agreement reasonably acceptable to
Landlord which (A) requires the subtenant to assume all of Tenant’s indemnity
and insurance obligations hereunder with respect to the Contemplated Transfer
Space and to be bound by each provision hereof that limits the liability of any
Landlord Party, and (B) provides that if either a Landlord Party or the
subtenant institutes a suit against the other for violation of or to enforce
such agreement, or in connection with any matter relating to the sublease or the
subtenant’s occupancy of the Contemplated Transfer Space, the prevailing party
shall be entitled to all of its costs and expenses, including reasonable
attorneys’ fees; (iii) in the case of an assignment pursuant to clause (a) or
(c) above, the assignee executes and delivers to Landlord, at least 10 business
days before the assignment(provided that if advanced notice is prohibited by a
confidentiality agreement or Law, then Tenant shall deliver to Landlord within
10 days after the effective date of the proposed Permitted Transfer), a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iv) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Permitted Transfer that is not less than the Net Worth of Tenant immediately
before the Permitted Transfer, and (B) if Tenant is a closely held professional
service firm, at least 50% of its equity owners existing 12 months before the
Transfer are also equity owners of the successor entity; (v) except in the case
of a Change of Control, the transferee is qualified to conduct business in the
State of California; (vi) in the case of a Change of Control, (a) Tenant is not
a closely held professional service firm, and (b) the Tenant’s Net Worth
immediately after the Change of Control is not less then its Net Worth
immediately before the change of Control; and (vii) the Permitted Transfer is
made for a good faith operating business purpose and not in order to evade the
requirements of this Section 14. As used herein, “Affiliate” means, with respect
to any party, a person or entity that controls, is under common control with, or
is controlled by such party.

14.9Approved Users.  Notwithstanding any contrary provision of this Section 14,
Tenant may, from time to time during the Term (as the same may be extended,
without Landlord’s consent and without application of Sections 14.3 or 14.4,
permit other professionals (each, an “Approved User”) to occupy space within the
Premises during the Term (as the same may be extended) while such party is
performing services with, or for, Tenant, provided that (a) Tenant does not
separately demise such space and the Approved User uses, in common with Tenant,
one common entryway to the Premises; (b) Approved Users do not occupy, in the
aggregate, more than 15% of the rentable square footage of the Premises; (c) the
Approved User uses such space for the Permitted Use and for no other purpose;
and (d) before the Approved User begins occupancy, (i) Tenant notifies Landlord
in writing of the Approved User’s identity, and (ii) the Approved User executes
and delivers to Landlord an agreement substantially in the form of Exhibit
S.  Tenant shall cause each Approved User, and each of its employees and
licensees, to comply with the provisions of the Lease, and each Approved User,
and each of its employees and licensees, shall be deemed licensees of Tenant for
purposes of Tenant’s obligations under Section 10.1.  No use or occupancy of any
portion of the Premises by an Approved User shall release or excuse

 

--------------------------------------------------------------------------------

 

Tenant from any obligation hereunder or create a landlord/tenant relationship
between Landlord and such Approved User.  Landlord shall not be required to
provide any notice to any Approved User.

15SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Section 8 hereof, Sections 2.2.1 and 2.2.2 of Exhibit B hereto and this Section
15, Tenant shall surrender possession of the Premises to Landlord in as good
condition as when Tenant took possession and as thereafter improved by Landlord
and/or Tenant, except for reasonable wear and tear and repairs that are
Landlord’s express responsibility hereunder. Before such expiration or
termination, Tenant, without expense to Landlord, shall (a) remove from the
Premises all debris and rubbish and all furniture, equipment, business and trade
fixtures, Lines, free-standing cabinet work, movable partitions and other
articles of personal property that are owned or placed in the Premises by Tenant
or any party claiming by, through or under Tenant (except for any Lines not
required to be removed under Section 23), and (b) repair all damage to the
Premises and Building resulting from such removal. If Tenant fails to timely
perform such removal and repair, Landlord may do so at Tenant’s expense
(including storage costs). If Tenant fails to remove such property from the
Premises, or from storage, within 30 days after notice from Landlord, any part
of such property shall be deemed, at Landlord’s option, either (x) conveyed to
Landlord without compensation, or (y) abandoned.

 

16HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term
or Extended Term. Nothing in this Section 16 shall limit Landlord’s rights or
remedies or be deemed a consent to any holdover. If Landlord is unable to
deliver possession of the Premises to a new tenant or to perform improvements
for a new tenant as a result of Tenant’s holdover, Tenant shall be liable for
all resulting damages, including lost profits, incurred by Landlord.

 

17SUBORDINATION; ESTOPPEL CERTIFICATES.

17.1This Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds and other encumbrances
against the Building or Project, all renewals, extensions, modifications,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto. Upon any termination or
foreclosure (or any delivery of a deed in lieu of foreclosure) of any Security
Agreement, Tenant, upon request, shall attorn, without deduction or set-off, to
the Security Holder or purchaser or any successor thereto and shall recognize
such party as the lessor hereunder provided that such party agrees not to
disturb Tenant’s occupancy so long as Tenant timely pays the Rent and otherwise
performs its obligations hereunder. Within 10 days after request by Landlord,
Tenant shall execute such further instruments as Landlord may reasonably deem
necessary to evidence the subordination or superiority of this Lease to any
Security Agreement. Tenant waives any right it may have under Law to terminate
or otherwise adversely affect this Lease or Tenant’s obligations hereunder upon
a foreclosure. Within 10 business days after Landlord’s request, Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers. Notwithstanding any
provision herein to the contrary, if, within 10 days after the date of this
Lease, a non-disturbance, subordination and attornment agreement is not executed
and delivered by Landlord, Tenant and Mortgagee (as hereinafter defined), then
Tenant shall have the right to terminate this Lease by delivery of written
notice to Landlord prior to the date that is the earlier to occur of (i) the
date upon which such non-disturbance, subordination and attornment agreement is
fully executed and delivered by such parties, and (ii) the date that is 5 days
after the expiration of such 10 day period. If Tenant timely

 

--------------------------------------------------------------------------------

 

delivers such termination notice to Landlord, this Lease shall terminate
effective as of the date such notice is delivered to Landlord; provided,
however, that (w) Sections 8, 20, 25.1, 25.5, 25.6, 25.7, 25.9 and Exhibit E
shall survive such termination; (x) if Landlord has received any security
deposit, other collateral or prepaid Rent from Tenant pursuant to this Lease,
Landlord shall promptly return the same to Tenant; and (y) if Tenant has entered
the Premises pursuant to this Lease for any reason, the provisions hereof
governing such entry shall, with respect to such entry, survive such termination
to the same extent as if this Lease had expired in accordance with its terms.
Tenant shall be responsible for any fee or review costs charged by the Mortgagee
in connection with such non-disturbance, subordination and attornment agreement
between Landlord, Tenant and Mortgagee. As used herein, the term “Mortgagee”
shall mean the holder of a mortgage or deed of trust recorded against the
Property as of the date hereof.

17.2Notwithstanding Section 17.1, Tenant’s agreement to subordinate this Lease
to a future Security Agreement shall not be effective unless Landlord has
provided Tenant with a commercially reasonable non-disturbance agreement from
the Security Holder. For purposes of the preceding sentence, a non-disturbance
agreement shall not be deemed commercially reasonable unless it provides that:
(a) so long as no Default exists, this Lease and Tenant’s right to possession
hereunder shall remain in full force and effect; (b) the Security Holder shall
have additional time (not to exceed 90 days after written notice from Tenant) to
cure any default of Landlord; and (c) neither the Security Holder nor any
successor in interest shall be (i) bound by (A) any payment of Rent for more
than one (1) month in advance, or (B) any amendment of this Lease made without
the written consent of the Security Holder or such successor in interest, (ii)
liable for (A) the return of any security deposit, letter of credit or other
collateral, except to the extent it was received by the Security Holder, or (B)
any act, omission, representation, warranty or default of any prior landlord
(including Landlord); or (iii) subject to any offset or defense that Tenant
might have against any prior landlord (including Landlord).

 

18ENTRY BY LANDLORD. At all reasonable times and upon no less than 24 hours
prior notice to Tenant, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 9 months of the
Term or Extended Term (or while an uncured Default exists), prospective tenants;
(iii) post notices of non-responsibility; or (iv) perform maintenance, repairs
or alterations. Notwithstanding the foregoing, at any time and without notice to
Tenant, (a) Landlord may enter the Premises to perform required services
(provided, however, that Landlord shall provide Tenant with 24 hours prior
notice (which notice, notwithstanding Section 25.1, may be delivered by e-mail,
fax, telephone or orally and in person) of any entry to perform a service that
is not performed on a monthly or more frequent basis) and (b) Landlord may enter
the Premises in the case of an emergency to inspect the Premises and/or to
perform maintenance, repairs or alterations in connection with such emergency.
If reasonably necessary, Landlord may temporarily close any portion of the
Premises to perform maintenance, repairs or alterations. In an emergency,
Landlord may use any means it deems proper to open doors to and in the Premises.
Except in an emergency, Landlord shall use reasonable efforts to minimize
interference with Tenant’s use of the Premises. Except in an emergency, Tenant
may have one of its employees accompany Landlord if Tenant makes such employee
available when Landlord enters the Premises. No entry into or closure of any
portion of the Premises pursuant to this Section 18 shall render Landlord liable
to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder.

 

19DEFAULTS; REMEDIES.

19.1Events of Default. The occurrence of any of the following shall constitute a
“Default”:

19.1.1Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

 

--------------------------------------------------------------------------------

 

19.1.2Except where a specific time period is otherwise set forth for Tenant’s
performance herein (in which event the failure to perform by Tenant within such
time period shall be a Default), and except as otherwise provided in this
Section 19.1, any failure by Tenant to observe or perform any other provision,
covenant or condition hereof where such failure continues for 30 days after
notice from Landlord; provided that if such failure cannot reasonably be cured
within such 30-day period, Tenant shall not be in Default as a result of such
failure if Tenant diligently commences such cure within such period, thereafter
diligently pursues such cure, and completes such cure within 60 days after
Landlord’s notice (or within such longer period as may be reasonably required
provided that such failure can be cured and Tenant diligently pursues such
cure); or

19.1.3Abandonment of all or a substantial portion of the Premises by Tenant; or

19.1.4Any failure by Tenant to observe or perform the provisions of Sections 5,
14, 17 or 18 where such failure continues for more than two (2) business days
after notice from Landlord; or

19.1.5Tenant becomes in breach of Section 25.3.

If Tenant breaches a particular material provision hereof (other than a
provision requiring payment of Rent) on three (3) separate occasions during any
12-month period, Tenant’s subsequent breach of such provision shall be, at
Landlord’s option, an incurable Default. The notice periods provided herein are
in lieu of, and not in addition to, any notice periods provided by Law, and
Landlord shall not be required to give any additional notice in order to be
entitled to commence an unlawful detainer proceeding.

19.2Remedies Upon Default. Upon any Default, Landlord shall have, in addition to
any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall he cumulative and nonexclusive) without any
notice or demand:

19.2.1Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy it may have for possession or arrearages
in Rent, enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

(a)The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus

(b)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term and Extended Term after the time of award exceeds the amount
of such Rent loss that Tenant proves could have been reasonably avoided; plus

(d)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

 

--------------------------------------------------------------------------------

 

(e)At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2Landlord shall have the remedy described in California Civil Code § 1951.4
(lessor may continue lease in effect after lessee’s breach and abandonment and
recover Rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations). Accordingly, if Landlord does not elect
to terminate this Lease on account of any default by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies hereunder, including the right to recover all Rent as it becomes due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3Efforts to Relet. Unless Landlord provides Tenant with express notice to the
contrary, no re-entry, repossession, repair, maintenance, change, alteration,
addition, reletting, appointment of a receiver or other action or omission by
Landlord shall (a) be construed as an election by Landlord to terminate this
Lease or Tenant’s right to possession, or to accept a surrender of the Premises,
or (b) operate to release Tenant from any of its obligations hereunder. Tenant
waives, for Tenant and for all those claiming by, through or under Tenant,
California Civil Code § 3275 and California Code of Civil Procedure §§ 1174(c)
and 1179 and any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.

19.4Landlord Default. Landlord shall not be in default hereunder unless it fails
to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any failure of Landlord to meet its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

20LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
Landlord’s interest in the Building; (b) Tenant shall look solely to Landlord’s
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage.

 

 

--------------------------------------------------------------------------------

 

21INTENTIONALLY OMITTED.

 

22INTENTIONALLY OMITTED.

 

23COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every six
(6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
whenever and by whomever installed or paid for, including any such wires or
cables installed pursuant to any prior lease.

 

24PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. The reserved parking
space shall be located on the fourth level of the Parking Facility in the
location shown on Exhibit A-1 hereto. Landlord shall not be liable to Tenant,
nor shall this Lease be affected, if any parking is impaired by (or any parking
charges are imposed as a result of) any Law. Tenant shall comply with all rules
and regulations established by Landlord from time to time for the orderly
operation and use of the Parking Facility, including any sticker or other
identification system and the prohibition of vehicle repair and maintenance
activities in the Parking Facility. Landlord may, in its discretion, allocate
and assign parking passes among Tenant and the other tenants in the Building.
Tenant’s use of the Parking Facility shall be at Tenant’s sole risk, and
Landlord shall have no liability for any personal injury or damage to or theft
of any vehicles or other property occurring in the Parking Facility or otherwise
in connection with any use of the Parking Facility by Tenant, its employees or
invitees. Landlord may alter the size, configuration, design, layout or any
other aspect of the Parking Facility, and, in connection therewith, temporarily
deny or restrict access to the Parking Facility, in each case without abatement
of Rent or liability to Tenant. Landlord may delegate its responsibilities
hereunder to a parking operator, in which case (i) such parking operator shall
have all the rights of control reserved herein by Landlord, (ii) Tenant shall
enter into a parking agreement with such parking operator, and (iii) Landlord
shall have no liability for claims arising through acts or omissions of such
parking operator except to the extent caused by Landlord’s gross negligence or
willful misconduct. Tenant’s parking rights under this Section 24 are solely for
the benefit of Tenant’s employees and such rights may not be transferred without
Landlord’s prior consent, except pursuant to a Transfer permitted under Section
14.

 

25MISCELLANEOUS.

25.1Notices. Except as provided in Section 18, no notice, demand, statement,
designation, request, consent, approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing; (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the recipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above.

 

--------------------------------------------------------------------------------

 

25.2Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this Section
25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

25.3Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term and Extended Term will
remain, duly organized, validly existing and in good standing under the Laws of
the state of its formation and qualified to do business in the state of
California; (b) neither Tenant’s execution of nor its performance under this
Lease will cause Tenant to be in violation of any agreement or Law; (c) Tenant
(and any guarantor hereof) has not, and at no time during the Term or Extended
Term will have, (i) made a general assignment for the benefit of creditors, (ii)
filed a voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by creditors (in the later case which is not dismissed
within 30 days), (iii) suffered the appointment of a receiver to take possession
of all or substantially all of its assets (which is not dismissed within 30
days), (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets (which is not dismissed within 30 days), (v)
admitted in writing its inability to pay its debts as they come due, or (vi)
made an offer of settlement, extension or composition to its creditors
generally; and (d) each party that (other than through the passive ownership of
interests traded on a recognized securities exchange) constitutes, owns,
controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is not, and at no time during the Term or Extended Term will
be, (i) in violation of any Laws relating to terrorism or money laundering, or
(ii) among the parties identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

25.4Signs. Landlord shall include Tenant’s name in any tenant directory located
in the main lobby on the first floor of the Building and in the parking garage
elevator lobby on the first floor of the Building. If any part of the Premises
is located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Tenant may not install (a) any signs outside the
Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

25.5Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.6Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Tenant acknowledges that any Affiliate
of Landlord that is involved in the negotiation of this Lease is representing
only Landlord, and that any assistance rendered by any agent or employee of such

 

--------------------------------------------------------------------------------

 

Affiliate in connection with this Lease or any subsequent amendment or other
document related hereto has been or will be rendered as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant. Landlord shall pay a brokerage commission
to Tenant’s Broker subject to the terms of a separate written agreement entered
into between Landlord and Tenant’s Broker.

25.7Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.8Waiver of Statutory Provisions. Each party waives California Civil Code §§
1932(2) and 1933(4). Tenant waives (a) any rights under (i) California Civil
Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California Code
of Civil Procedure § 1265.130; and (b) any right to terminate this Lease under
California Civil Code § 1995.310.

25.9Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

25.10Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.11Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several. Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor. So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms

 

--------------------------------------------------------------------------------

 

hereof. Landlord may transfer its interest herein, in which event Landlord shall
be released from, and Tenant shall look solely to the transferee for the
performance of, and the transferee shall be deemed to have assumed, all of
Landlord’s obligations arising hereunder after the date of such transfer, but
only to the extent the transferee has assumed such obligations (whether by
agreement or by operation of Law), and Tenant shall attorn to the transferee.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air over any property are granted to Tenant hereunder. The
expiration or termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination.

[SIGNATURES ARE ON THE FOLLOWING PAGE]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

 

 

 

HUDSON METRO CENTER, LLC, a Delaware limited liability company

 

By:

 

Hudson Pacific Properties, L.P.,

 

 

a Maryland limited partnership,

 

 

its sole member

 

By:

 

Hudson Pacific Properties, Inc.,

 

 

a Maryland corporation,

 

 

its general partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TENANT:

 

QUINSTREET, INC., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

OUTLINE OF PREMISES

SUITE 400

[gsyrczjxgkvg000001.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

 

OUTLINE OF PREMISES

Suite 500

 

 

[gsyrczjxgkvg000002.jpg]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

 

OUTLINE OF PREMISES

Suite 600

 

 

[gsyrczjxgkvg000003.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

OUTLINE OF RESERVED PARKING SPACE

 

 

[gsyrczjxgkvg000004.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the lease of which this Work Letter is
a part. “Tenant Improvements” means the initial Alterations performed by Tenant
in order to prepare the Premises for occupancy. “Tenant Improvement Work” means
the construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.

1ALLOWANCE.

1.1Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $4,159,870.00 to be applied toward
the Allowance Items (defined in Section 1.2 below). Tenant shall be responsible
for all costs associated with the Tenant Improvement Work, including the costs
of the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision hereof, if Tenant fails to use the entire Allowance by April 30, 2011,
the unused amount shall revert to Landlord and Tenant shall have no further
rights with respect thereto.

1.2Disbursement.

1.2.1Allowance Items. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of Tenant’s architect and engineers, if any,
and any fees reasonably incurred by Landlord for review of Tenant’s plans and
specifications (the “Plans”) by Landlord’s third party consultants; (b)
plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (c) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, hoisting and trash
removal costs, construction management fees, and contractors’ fees and general
conditions; (d) the cost of any change to the base, shell or core of the
Premises or Building required by the Plans (including if such change is due to
the fact that such work is prepared on an unoccupied basis), including all
direct architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Tenant Improvement Work
required by Law; (f) sales and use taxes; and (g) an other costs expended by
Landlord in connection with the performance of the Tenant Improvement Work.

1.2.2Disbursement.

1.2.2.1Monthly Disbursements. Not more frequently than once per calendar month,
Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant’s approval and acceptance of the work and materials
described therein); (ii) invoices from all parties providing labor or materials
to the Premises; (iii) executed conditional mechanic’s lien releases

 

--------------------------------------------------------------------------------

 

from all parties providing labor or materials to the Premises (along with
unconditional mechanic’s lien releases for any prior payments made pursuant to
this paragraph) satisfying California Civil Code § 3262(d); and (iv) all other
information reasonably requested by Landlord. Within 30 days after receiving
such materials, Landlord shall deliver a check to Tenant, payable jointly to
Tenant and its contractor, in the amount of the lesser of (a) the amount
requested by Tenant pursuant to the preceding sentence, less a 10% retention
(the aggregate amount of such retentions shall be referred to in this Work
Letter as the “Final Retention”), or (b) the amount of any remaining portion of
the Allowance (not including the Final Retention). Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work or
materials described in Tenant’s payment request.

1.2.2.2Final Retention. Subject to the terms hereof, Landlord shall deliver to
Tenant a check for the Final Retention within 30 days after the latest of (a)
the completion of the Tenant Improvement Work in accordance with the approved
plans and specifications; (b) Landlord’s receipt of (i) paid invoices from all
parties providing labor or materials to the Premises; (ii) executed
unconditional mechanic’s lien releases satisfying California Civil Code §§
3262(d) and 3262(d)(4); (iii) a certificate Exhibit B from Tenant’s architect,
in a form reasonably acceptable to Landlord, certifying that the Tenant
Improvement Work has been substantially completed; (iv) evidence that all
governmental approvals required for Tenant to legally occupy the Premises have
been obtained; and (v) any other information reasonably requested by Landlord;
(c) Tenant’s delivery to Landlord of “as built” drawings (in CAD format, if
requested by Landlord); or (d) Tenant’s compliance with Landlord’s standard
“close-out” requirements regarding city approvals, closeout tasks, Tenant’s
contractor, financial close-out matters, and Tenant’s vendors. Landlord’s
payment of the Final Retention shall not be deemed Landlord’s approval or
acceptance of the work or materials described in Tenant’s payment requests.

2MISCELLANEOUS.

2.1Applicable Lease Provisions. The Tenant Improvement Work shall be subject to
Sections 7.2 and 7.3 of this Agreement.

2.2Plans and Specifications. Landlord shall provide Tenant with notice approving
or disapproving any proposed plans and specifications for the Tenant Improvement
Work within the Required Period (defined below) after the later of Landlord’s
receipt thereof from Tenant or the mutual execution and delivery of this
Agreement. As used herein, “Required Period” means (a) 15 business days in the
case of construction drawings, and (b) 10 business days in the case of any other
plans and specifications (including a space plan). Any such notice of
disapproval shall describe with reasonable specificity the basis of disapproval
and the changes that would be necessary to resolve Landlord’s objections.
Provided that Tenant’s written request for approval of the construction drawings
for the Tenant Improvement Work (or, as the case may be, other plans and
specifications thereto), provides as follows in 14 point bold type on the top of
the first page of such written request: “LANDLORD’S FAILURE TO RESPOND WITHIN
[15][10] BUSINESS DAYS TO THIS REQUEST FOR APPROVAL SHALL BE DEEMED APPROVAL OF
THE ALTERATIONS PROPOSED HEREIN”, then Landlord’s failure to respond within the
Required Period shall be deemed Landlord’s consent to the proposed Tenant
Improvement Work described with reasonable particularity in such written
request. Notwithstanding the terms of Section 8 of the Lease to the contrary, if
(i) when Tenant requests Landlord’s approval of any Tenant Improvement Work,
Tenant specifically requests that Landlord identify any such Tenant Improvement
Work that will not be required to be removed pursuant to Section 8 of the Lease,
(ii) Landlord fails to respond within the stated Required Period, and (iii) such
Tenant Improvement Work is deemed approved in accordance with the foregoing
sentence, then the following provisions shall apply with respect to such Tenant
ImprovementWork:

 

--------------------------------------------------------------------------------

 

2.2.1All such Tenant Improvement Work shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that unless
otherwise notified by Landlord, Tenant, at its expense and before the expiration
or earlier termination hereof, shall (a) remove any such Tenant Improvement
Work, (b) repair any resulting damage to the Premises or Building, and (c)
restore the affected portion of the Premises to its condition existing before
the installation of such Tenant Improvement Work. If Tenant fails to complete
any removal, repair or restoration when required under this Section 2.2,
Landlord may do so at Tenant’s expense.

2.2.2If, subsequent to Landlord’s deemed approval of any such Tenant Improvement
Work, Tenant specifically requests that Landlord identify any such Tenant
Improvement Work that will not be required to be removed pursuant to Section
2.2.1 above, Landlord shall do so within 10 business days of such written
request.

2.3No Coordination Fee. Tenant shall not be obligated to pay Landlord a fee in
connection with Landlord’s review of the Tenant Improvement Work.

2.4Tenant Default. Notwithstanding any contrary provision of this Agreement, if
Tenant Defaults, then (a) Landlord’s obligations under this Work Letter shall be
excused, and Landlord may cause Tenant’s contractor to cease performance of the
Tenant Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work.

2.5Other. This Work Letter shall not apply to any space other than the Premises.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

CONFIRMATION LETTER

 

 

, 20_

 

 

 

To:

 

 

 

 

 

 

 

 

 

 

 

 

Re:

Office Lease (the “Lease”) dated                         , 2010 between CA-METRO
CENTER

LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and
QUINSTREET, INC., a Delaware corporation (“Tenant”), concerning Suites 4(X),
450, 500 and 600 on the 4th, 5th and 6th floor of the building located at 950
Tower Lane, Foster City, California.

 

Lease ID:

 

Business Unit Number:

 

 

Dear

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

1.

The Commencement Date is                   and the Expiration Date is

 

2.

The exact number of rentable square feet within the Premises is 63,998 square
feet, subject to Section 2.1.1 of the Lease.

 

3.

Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is 15.8793%, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within ten (10) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.




 

--------------------------------------------------------------------------------

 

 

“Landlord”:

 

 

 

 

CA-METRO CENTER LIMITED

PARTNERSHIP, a Delaware limited partnership

 

By:

 

EOP Owner GP L.L.C.,

 

 

a Delaware limited liability company,

 

 

its general partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Agreed and Accepted as of _______________, 200_.

“Tenant”:

QUINSTREET, INC., a Delaware corporation

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2.All doors opening to public corridors shall he kept closed at all times except
for normal ingress and egress to the Premises.

3.Landlord may close and keep locked all entrance and exit doors of the Building
during such hours as are customary for comparable buildings in the vicinity of
the Building. Tenant shall cause its employees, agents, contractors, invitees
and licensees who use Building doors during such hours to securely close and
lock them after such use. Any person entering or leaving the Building during
such hours, or when the Building doors are otherwise locked, may be required to
sign the Building register, and access to the Building may be refused unless
such person has proper identification or has a previously arranged access pass.
Landlord will furnish passes to persons for whom Tenant requests them. Tenant
shall be responsible for all persons for whom Tenant requests passes and shall
be liable to Landlord for all acts of such persons. Landlord and its agents
shall not be liable for damages for any error with regard to the admission or
exclusion of any person to or from the Building. In case of invasion, mob, riot,
public excitement or other commotion, Landlord may prevent access to the
Building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.

4.No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates. Landlord may prescribe the weight, size and position of all
safes and other heavy property brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property. Any damage to
the Building, its contents, occupants or invitees resulting from Tenant’s moving
or maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

 

--------------------------------------------------------------------------------

 

5.No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.

6.Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

9.Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent. Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

10.Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior consent.

11.No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises or about the Project, except for such substances
as are typically found in similar premises used for general office purposes and
are being used by Tenant in a safe manner and in accordance with all Laws.
Without limiting the foregoing, Tenant shall not, without Landlord’s prior
consent, use, store, install, disturb, spill, remove, release or dispose of,
within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.

12.Tenant shall not, without Landlord’s prior consent, use any method of heating
or air conditioning other than that supplied by Landlord.

13.Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14.Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

 

--------------------------------------------------------------------------------

 

15.No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16.The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

17.Landlord may exclude from the Project any person who, in Landlord’s judgment,
is intoxicated or under the influence of liquor or drugs, or who violates any of
these Rules and Regulations.

18.Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19.Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

20.Tenant shall store all its trash and garbage inside the Premises. No material
shall be placed in the trash or garbage receptacles if, under Law, it may not be
disposed of in the ordinary and customary manner of disposing of trash and
garbage in the vicinity of the Building. All trash, garbage and refuse disposal
shall be made only through entryways and elevators provided for such purposes at
such times as Landlord shall designate. Tenant shall comply with Landlord’s
recycling program, if any.

21.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22.Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior consent and, while in the Building and outside of the Premises,
shall be subject to the control and direction of the Building manager (but not
as an agent or employee of such manager or Landlord), and Tenant shall be
responsible for all acts of such persons.

23.No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

 

--------------------------------------------------------------------------------

 

24.Tenant shall not obstruct any sashes, sash doors, skylights, windows or doors
that reflect or admit light or air into the halls, passageways or other public
places in the Building, nor shall Tenant place any bottles, parcels or other
articles on the windowsills.

25.Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26.Tenant must comply with the State of California “No-Smoking” law set forth in
California Labor Code Section 6404.5 and with any local “No-Smoking” ordinance
that is not superseded by such law.

27.Tenant shall cooperate in any reasonable safety or security program developed
by Landlord or required by Law.

28.All office equipment of an electrical or mechanical nature shall be placed by
Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29.Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31.Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that (a) no
such modification or supplement shall materially reduce Tenant’s rights or
materially increase Tenant’s obligations hereunder and (b) in the event of any
conflict between such modification or supplement and the other provisions of
this Lease (other than those set forth in this Exhibit D), the other provisions
of the Lease shall control. Landlord may waive any of these Rules and
Regulations for the benefit of any tenant, but no such waiver shall be construed
as a waiver of such Rule and Regulation in favor of any other tenant nor prevent
Landlord from thereafter enforcing such Rule and Regulation against any tenant.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

JUDICIAL REFERENCE

IF (AND ONLY IF) THE JURY-WAIVER PROVISIONS OF SECTION 25.7 OF THIS LEASE ARE
NOT ENFORCEABLE UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL
APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter — except for copies
ordered by the other parties — shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.5 of this Lease. The venue of the proceedings shall
be in the county in which the Premises is located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
ADR Services, Inc. or a similar mediation/arbitration entity approved by each
party in its sole and absolute discretion. The proposed referee may be
challenged by any party for any of the grounds listed in the Referee Sections.
The referee shall have the power to decide all issues of fact and law and report
his or her decision on such issues, and to issue all recognized remedies
available at law or in equity for any cause of action that is before the
referee, including an award of attorneys’ fees and costs in accordance with this
Lease. The referee shall not, however, have the power to award punitive damages,
nor any other damages that are not permitted by the express provisions of this
Lease, and the parties waive any right to recover any such damages. The parties
may conduct all discovery as provided in the California Code of Civil Procedure,
and the referee shall oversee discovery and may enforce all discovery orders in
the same manner as any trial court judge, with rights to regulate discovery and
to issue and enforce subpoenas, protective orders and other limitations on
discovery available under California Law. The reference proceeding shall be
conducted in accordance with California Law (including the rules of evidence),
and in all regards, the referee shall follow California Law applicable at the
time of the reference proceeding. The parties shall promptly and diligently
cooperate with one another and the referee, and shall perform such

 

--------------------------------------------------------------------------------

 

acts as may be necessary to obtain a prompt and expeditious resolution of the
dispute or controversy in accordance with the terms of this Exhibit E. In this
regard, the parties agree that the parties and the referee shall use best
efforts to ensure that (a) discovery be conducted for a period no longer than 6
months from the date the referee is appointed, excluding motions regarding
discovery, and (b) a trial date be set within 9 months of the date the referee
is appointed. In accordance with Section 644 of the California Code of Civil
Procedure, the decision of the referee upon the whole issue must stand as the
decision of the court, and upon the filing of the statement of decision with the
clerk of the court, or with the judge if there is no clerk, judgment may be
entered thereon in the same manner as if the action had been tried by the court.
Any decision of the referee and/or judgment or other order entered thereon shall
be appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Exhibit E shall
prejudice the right of any party to obtain provisional relief or other equitable
remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

ADDITIONAL PROVISIONS

1.

Asbestos Notification. Tenant acknowledges that it has received the asbestos
notification letter attached to this Lease as Exhibit G, disclosing the
existence of asbestos in the Building. Tenant agrees to comply with the
California “Connelly Act” and other applicable laws, including by providing
copies of Landlord’s asbestos notification letter to all of Tenant’s “employees”
and “owners”, as those terms are defined in the Connelly Act and other
applicable laws.

2.

Outdoor Patio.

2.1.During the Term and subject to the terms of this Section 2, Tenant shall
have the right to use the areas shown on Exhibit H attached hereto for outdoor
seating (each an “Outdoor Patio” and collectively, the “Outdoor Patios”).
Tenant, at its cost, shall obtain any governmental approvals that may be
necessary for Tenant to lawfully use the Outdoor Patios, and in all other
respects Tenant’s use of the Outdoor Patios shall comply with all applicable
Laws. The Outdoor Patios shall be deemed part of the Premises for purposes of
Tenant’s insurance, waiver, release and indemnification obligations under the
Lease. Upon the earlier to occur of (i) the Accelerated Expiration Date and (ii)
the Extension Date, Tenant’s rights to use the Outdoor Patios pursuant to this
Section 2 of Exhibit F to the Lease shall be deemed to have expired.

2.2.Tenant shall not construct any improvements in or on the Outdoor Patios;
provided, however, that, subject to applicable Law and Landlord’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), Tenant, at its cost, may fabricate and install signage at the entrance
to the Outdoor Patios which indicates that such Outdoor Patios are for the
exclusive use of the Tenant. Tenant shall remove any such signage upon the
expiration or earlier termination of the Term and restore such areas of the
Building to the condition which existed prior to such signage installation.
Notwithstanding any provision in the Lease to the contrary, Landlord shall have
no obligation to restrict others from entering into or using the Outdoor Patios;
provided, however, that Landlord shall not enter into a license or lease with
another person or entity for such Outdoor Patios. Tenant, at its expense, may
furnish each of the Outdoor Patios with up to 4 tables, 4 chairs, and a
reasonable number of trash receptacles (collectively, the “Outdoor Furniture”);
provided, however, that the color, design, material, finish, size, location and
method of installation of the Outdoor Furniture shall be subject to Landlord’s
prior approval in its reasonable discretion. No item of Outdoor Furniture shall
display any logo or graphics, and no material component of any item of Outdoor
Furniture shall be made of plastic. Except as otherwise explicitly permitted in
this Section 2, Tenant shall not place any furniture or other personalty in or
on the Outdoor Patios.

2.3.Tenant, at its cost, shall (i) keep the Outdoor Patios and the Outdoor
Furniture free of trash and litter and otherwise in a sanitary, clean, neat and
orderly condition; (ii) keep the Outdoor Furniture and any Tenant installed
signage in good working order and condition; and (iii) maintain the appearance
of the Outdoor Furniture and any Tenant installed signage. Without limiting the
foregoing, upon Landlord’s request from time to time, Tenant, at its expense,
shall refurbish or replace any item of Outdoor Furniture or Tenant installed
signage that Landlord determines in good faith requires such refurbishment or
replacement.

 

--------------------------------------------------------------------------------

 

2.4.If Tenant fails to perform any of its obligations under this Section 2,
beyond any applicable notice and cure period, then Landlord, at its option, may
(i) perform such obligation at Tenant’s cost, or (ii) by notice to Tenant,
terminate Tenant’s rights to use the Outdoor Patios. No reduction or termination
of Tenant’s rights with respect to the Outdoor Patios shall diminish or
otherwise affect Tenant’s obligations under the Lease.

3.

Letter of Credit.

3.1General Provisions. Concurrently with Tenant’s execution of this Lease,
Tenant shall deliver to Landlord, as collateral for the full performance by
Tenant of all of its obligations under this Lease and for all losses and damages
Landlord may suffer as a result of any default by Tenant under this Lease,
including, but not limited to, any post lease termination damages under Section
1951.2 of the California Civil Code, a standby, unconditional, irrevocable,
transferable letter of credit (the “Letter of Credit”) in either (i) the form of
Exhibit I hereto and containing the terms required herein or (ii) in such other
standard form of the financial institution issuing such Letter of Credit, so
long as (a) such standard form contains the terms required herein, (b) such
standard form contains terms that are materially consistent with the terms set
forth in the form attached hereto as Exhibit I, and (c) such standard form
contains only those other terms that are acceptable to the Landlord in its
reasonable discretion. The Letter of Credit shall be in the face amount of
$500,000.00 (the “Letter of Credit Amount”), name Landlord as beneficiary, and
permit multiple and partial draws. The Letter of Credit shall be issued (or
confirmed) by a financial institution that meets the Minimum Financial
Requirement and is otherwise reasonably acceptable to Landlord. For purposes
hereof, a financial institution shall be deemed to meet the “Minimum Financial
Requirement” on a particular date if and only if, as of such date, such
financial institution (x) has not been placed into receivership by the FDIC; and
(y) has a financial strength that, in Landlord’s good faith judgment, is not
less than that which is then generally required by Landlord and its affiliates
as a condition to accepting letters of credit in support of new leases. Tenant
shall cause the Letter of Credit to be continuously maintained in effect
(whether through replacement, renewal or extension) in the Letter of Credit
Amount through the date (the “Final LC Expiration Date”) that is 120 days after
the scheduled expiration date of the Term, the Extended Term, the Second
Extension Term (as applicable) or any other renewal term. If the Letter of
Credit held by Landlord expires earlier than the Final LC Expiration Date
(whether by reason of a stated expiration date or a notice of termination or
non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Landlord not later than 30 days
prior to the expiration date of the Letter of Credit then held by Landlord. Any
renewal or replacement Letter of Credit shall comply with all of the provisions
of this Section 3, shall be irrevocable, transferable and shall remain in effect
(or be automatically renewable) through the Final LC Expiration Date.

3.2Drawings under Letter of Credit. Landlord shall have the immediate right to
draw upon the Letter of Credit, in whole or in part, at any time and from time
to time: (i) If a Default occurs; or (ii) If the Letter of Credit held by
Landlord expires earlier than the Final LC Expiration Date (whether by reason of
a stated expiration date or a notice of termination or non-renewal given by the
issuing bank), and Tenant fails to deliver to Landlord, at least 30 days prior
to the expiration date of the Letter of Credit then held by Landlord, a renewal
or substitute Letter of Credit that is in effect and that complies with the
provisions of this Section 3. No condition or term of this Lease shall be deemed
to render the Letter of Credit conditional to justify the issuer of the Letter
of Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner. Tenant hereby acknowledges and agrees that Landlord is entering into
this Lease in material reliance upon the ability of Landlord to draw upon the
Letter of Credit upon the occurrence of any Default by Tenant under this Lease
or upon the occurrence of any of the other events described above in this
Section 3.

 

--------------------------------------------------------------------------------

 

3.3Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may immediately upon
any draw (and without notice to Tenant) apply or offset the proceeds of the
Letter of Credit: (i) against any Rent payable by Tenant under this Lease that
is not paid when due; (ii) against all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it may suffer as a result of
any Default by Tenant under this Lease, including any damages arising under
Section 1951.2 of the California Civil Code following termination of the Lease;
(iii) against any costs incurred by Landlord in connection with the Lease
(including attorneys’ fees); and (iv) against any other amount that Landlord may
spend or become obligated to spend by reason of Tenant’s Default. Provided
Tenant is not in Default of any of its obligations under this Lease, Landlord
agrees to pay to Tenant within 30 days after the Final LC Expiration Date the
amount of any proceeds of the Letter of Credit received by Landlord and not
applied as allowed above; provided, that if prior to the Final LC Expiration
Date a voluntary petition is filed by Tenant, or an involuntary petition is
filed against Tenant by any of Tenant’s creditors, under the Federal Bankruptcy
Code, then Landlord shall not be obligated to make such payment in the amount of
the unused Letter of Credit proceeds until either all preference issues relating
to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

3.4Additional Covenants of Tenant. If, as result of any proper application or
use by Landlord of all or any part of the Letter of Credit, the amount of the
Letter of Credit shall be less than the Letter of Credit Amount, Tenant shall,
within five days thereafter, provide Landlord with additional letter(s) of
credit in an amount equal to the deficiency (or a replacement letter of credit
in the total Letter of Credit Amount), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Section 3, and
if Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in this Lease, the same shall constitute an uncurable Default
by Tenant. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

3.5Transfer of Letter of Credit. Landlord may, at any time and without notice to
Tenant and without first obtaining Tenant’s consent thereto, transfer all or any
portion of its interest in and to the Letter of Credit to another party, person
or entity, including Landlord’s mortgagee and/or to have the Letter of Credit
reissued in the name of Landlord’s Mortgagee. If Landlord transfers its interest
in the Building and transfers the Letter of Credit (or any proceeds thereof then
held by Landlord) in whole or in part to the transferee, Landlord shall, without
any further agreement between the parties hereto, thereupon be released by
Tenant from all liability therefor. The provisions hereof shall apply to every
transfer or assignment of all or any part of the Letter of Credit to a new
landlord. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit to
the issuer of the Letter of Credit such applications, documents and instruments
as may be necessary to effectuate such transfer. Tenant shall be responsible for
paying the issuer’s transfer and processing fees in connection with any transfer
of the Letter of Credit and, if Landlord advances any such fees (without having
any obligation to do so), Tenant shall reimburse Landlord for any such transfer
or processing fees within ten days after Landlord’s written request therefor.

3.6Nature of Letter of Credit. Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof (including the LC
Proceeds Account) be deemed to be or treated as a “security deposit” under any
Law applicable to security deposits in the commercial context including Section
1950.7 of the California Civil Code, as such section now exist or as may be
hereafter amended or succeeded (“Security Deposit Laws”), acknowledge and agree
that the Letter of Credit (including any renewal thereof or

 

--------------------------------------------------------------------------------

 

substitute therefor or any proceeds thereof) is not intended to serve as a
security deposit, and the Security Deposit Laws shall have no applicability or
relevancy thereto, and waive any and all rights, duties and obligations either
party may now or, in the future, will have relating to or arising from the
Security Deposit Laws.

3.7Not a Security Deposit. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code and all other provisions of Law, now or hereafter
in effect, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the security deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified in
this Section 3 above and/or those sums reasonably necessary to compensate
Landlord for any loss or damage caused by Tenant’s breach of this Lease or the
acts or omission of Tenant or any other Tenant Parties (as defined below),
including any damages Landlord suffers following termination of the Lease. As
used herein, “Tenant Parties” shall mean Tenant and its (direct or indirect)
owners, and their respective beneficiaries, trustees, officers, directors,
employees and agents.

4.

Early Entry for Suites 400, 450 and 500. After the final execution and delivery
(in each parties’ sole and absolute discretion) of this Lease and provided
Tenant has delivered the prepaid Base Rent, the Letter of Credit and insurance
certificates (pursuant to Section 10.3 of this Lease), Tenant may enter Suites
400, 450 and 500 of the Building prior to the Commencement Date, at its sole
risk for the purpose of performing the Tenant Improvement Work (as defined in
Exhibit B hereto) and for the Permitted Use. Other than the obligation to pay
Base Rent and Tenant’s Share of any Expense Excess or Tax Excess, all of
Tenant’s obligations hereunder shall apply during any period of such early
entry.

5.

Early Entry for Suite 600. Effective as of April 1, 2010 (the “Suite 600 Early
Access Date”), so long as this Lease has been fully executed and delivered (in
each parties’ sole and absolute discretion) and Tenant has delivered the prepaid
Base Rent, the Letter of Credit and insurance certificates (pursuant to Section
10.3 of this Lease), Tenant may enter Suite 600 of the Building prior the
Commencement Date, at its sole risk for the purpose of performing the Tenant
Improvement Work (as defined in Exhibit B hereto) and for the Permitted Use.
Other than the obligation to pay Base Rent and Tenant’s Share of any Expense
Excess or Tax Excess, all of Tenant’s obligations hereunder shall apply during
any period of such early entry. Notwithstanding the foregoing, if Landlord fails
to provide Tenant with early access to Suite 600 of the Building on or before
the Suite 600 Early Access Date, as a result of any holdover or unlawful
possession by another party, Landlord shall use reasonable efforts to obtain
possession of such space and the Suite 600 Early Access Date shall be the date
on which Landlord provides access to Suite 600 of the Building to Tenant free
from occupancy by any party. Any such delay in the Suite 600 Early Access Date
shall not subject Landlord to any liability for any loss or damage resulting
therefrom. If the Suite 600 Early Access Date is delayed, the expiration date
under the Lease shall not be similarly extended.

 

--------------------------------------------------------------------------------

 

6.

Second Extension Option.

6.1Grant of Option; Conditions.  Tenant shall have the right (the “Second
Extension Option”) to extend the Extended Term for one (1) additional period of
five (5) years beginning on the day immediately following the Extended
Expiration Date and ending on the fifth anniversary of such date (the “Second
Extension Term”), if:

 

A.

Not less than 12 and not more than 15 full calendar months before the Extended
Expiration Date, Tenant delivers written notice to Landlord (for purposes of
this Section 6, the “Extension Notice”) electing to exercise the Second
Extension Option and stating Tenant’s estimate of the Prevailing Market (defined
in Section 6.5 below) rate for the Second Extension Term;

 

B.

No Default exists when Tenant delivers the Extension Notice;

 

C.

No part of the Premises is sublet (other than with respect to Approved Users)
when Tenant delivers the Extension Notice; and

 

D.

The Lease, as amended, has not been assigned before Tenant delivers the
Extension Notice.

6.2Terms Applicable to Second Extension Term.

 

A.

During the Second Extension Term, (a) the Base Rent rate per rentable square
foot shall be equal to the Prevailing Market rate per rentable square foot; (b)
Base Rent shall increase, if at all, in accordance with the increases assumed in
the determination of Prevailing Market rate; and (c) Base Rent shall be payable
in monthly installments in accordance with the terms and conditions of the
Lease, as amended.

 

B.

During the Second Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease, as amended.

6.3Procedure for Determining Prevailing Market.

 

A.

Initial Procedure.  Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (for purposes of this
Section 6, “Landlord’s Binding Notice”) accepting Tenant’s estimate of the
Prevailing Market rate for the Second Extension Term stated in the Extension
Notice, or (ii) written notice (for purposes of this Section 6, “Landlord’s
Rejection Notice”) rejecting such estimate and stating Landlord’s estimate of
the Prevailing Market rate for the Second Extension Term.  If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (for purposes of this Section 6,
“Tenant’s Binding Notice”) accepting Landlord’s estimate of the Prevailing
Market rate for the Second Extension Term stated in such Landlord’s Rejection
Notice, or (ii) written notice (for purposes of this Section 6, “Tenant’s
Rejection Notice”) rejecting such estimate.  If Tenant gives Landlord a Tenant’s
Rejection Notice, Landlord and Tenant shall work together in good faith to agree
in writing upon the Prevailing Market rate for the Second Extension Term.  If,
within 30 days after delivery of a Tenant’s Rejection Notice, the parties fail
to agree in writing upon the Prevailing Market rate, the provisions of
Section 6.3.B below shall apply.

 

--------------------------------------------------------------------------------

 

 

B.

Dispute Resolution Procedure.

 

(i)

If, within 30 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Second Extension Term (collectively, for purposes of this Section 6, the
“Estimates”).  Within seven (7) days after the exchange of Estimates, Landlord
and Tenant shall each select a broker or agent (for purposes of this Section 6,
an “Agent”) to determine which of the two Estimates most closely reflects the
Prevailing Market rate for the Second Extension Term.  Each Agent so selected
shall be licensed as a real estate broker or agent and in good standing with the
California Department of Real Estate, and shall have had at least five (5)
years’ experience within the previous 10 years as a commercial real estate
broker or agent working in Foster City, California, with working knowledge of
current rental rates and leasing practices relating to buildings similar to the
Building.

 

(ii)

If each party selects an Agent in accordance with Section  6.3.B.i above, the
parties shall cause their respective Agents to work together in good faith to
agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Second Extension Term.  The Estimate, if any, so agreed upon
by such Agents shall be final and binding on both parties as the Prevailing
Market rate for the Second Extension Term and may be entered in a court of
competent jurisdiction.  If the Agents fail to reach such agreement within
20 days after their selection, then, within 10 days after the expiration of such
20-day period, the parties shall instruct the Agents to select a third Agent
meeting the above criteria (and if the Agents fail to agree upon such third
Agent within 10 days after being so instructed, either party may cause a court
of competent jurisdiction to select such third Agent).  Promptly upon selection
of such third Agent, the parties shall instruct such Agent (or, if only one of
the parties has selected an Agent within the 7-day period described above, then
promptly after the expiration of such 7-day period the parties shall instruct
such Agent) to determine, as soon as practicable but in any case within 14 days
after his selection, which of the two Estimates most closely reflects the
Prevailing Market rate.  Such determination by such Agent (for purposes of this
Section 6, the “Final Agent”) shall be final and binding on both parties as the
Prevailing Market rate for the Second Extension Term and may be entered in a
court of competent jurisdiction.  If the Final Agent believes that expert advice
would materially assist him, he may retain one or more qualified persons to
provide such expert advice.  The parties shall share equally in the costs of the
Final Agent and of any experts retained by the Final Agent.  Any fees of any
other broker, agent, counsel or expert engaged by Landlord or Tenant shall be
borne by the party retaining such broker, agent, counsel or expert.

 

--------------------------------------------------------------------------------

 

 

(iii)

Adjustment.  If the Prevailing Market rate has not been determined by the
commencement date of the Second Extension Term, Tenant shall pay Base Rent for
the Second Extension Term upon the terms and conditions in effect during the
last month ending on or before the expiration date of the Lease (as amended)
until such time as the Prevailing Market rate has been determined.  Upon such
determination, the Base Rent for the Second Extension Term shall be
retroactively adjusted.  If such adjustment results in an under- or overpayment
of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under the Lease (as amended).

6.4Extension Amendment.  If Tenant is entitled to and properly exercises its
Second Extension Option, and if the Prevailing Market rate for the Second
Extension Term is determined in accordance with Section 6.3 above, Landlord,
within a reasonable time thereafter, shall prepare and deliver to Tenant an
amendment (for purposes of this Section 6, the “Extension Amendment”) reflecting
changes in the Base Rent, the term of the Lease, the expiration date of the
Lease, and other appropriate terms in accordance with this Section 6, and Tenant
shall execute and return (or provide Landlord with reasonable objections to) the
Extension Amendment within 15 days after receiving it.  Notwithstanding the
foregoing, upon determination of the Prevailing Market rate for the Second
Extension Term in accordance with Section 6.3 above, an otherwise valid exercise
of the Second Extension Option shall be fully effective whether or not the
Extension Amendment is executed.

6.5Definition of Prevailing Market.  For purposes of this Second Extension
Option, “Prevailing Market” shall mean the arms-length, fair-market, annual
rental rate per rentable square foot under extension and renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and office buildings comparable to the Building in the Foster City, California
area.  The determination of Prevailing Market shall take into account (i) any
material economic differences between the terms of the Lease, as amended and any
comparison lease or amendment, such as rent abatements, construction costs and
other concessions, and the manner, if any, in which the landlord under any such
lease is reimbursed for operating expenses and taxes; (ii) any material
differences in configuration or condition between the Premises and any
comparison space, including any cost that would have to be incurred in order to
make the configuration or condition of the comparison space similar to that of
the Premises; and (iii) any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under the Lease, as
amended.

7.6Intentionally Omitted.

7.

Tenant Security System. Subject to all provisions of this Lease applicable to
Alterations and Tenant-Insured Improvements, Tenant shall be permitted to
install a security system for the Premises (“Tenant Security System”). Tenant
shall provide Landlord with such access cards, keys, code information and other
materials and information as may be necessary for Landlord to access the
Premises. From time to time Landlord may review any Tenant Security System, and
if Landlord reasonably determines that such Tenant Security System adversely
affects the Premises, the Base Building, the Building, or any other occupants of
the Building, then, within a reasonable time after Landlord’s written request,
Tenant shall make reasonable changes in personnel and/or equipment in order to
eliminate such adverse effect.

 

--------------------------------------------------------------------------------

 

8.

Supplemental HVAC.

8.1Subject to the terms of this Section 8, Tenant may install and operate in the
Premises up to twelve (12) supplemental HVAC units (each, a “Supplemental HVAC
Unit”). Two (2) of the Supplemental HVAC Units may be up to twenty tons each and
four (4) of the Supplemental HVAC Units may be up to two (2) tons each. Each of
the Supplemental HVAC Units shall be connected to the Building’s condenser water
loop; provided, however, that Tenant shall not use more than its proportionate
share of the Building’s excess water condenser capacity. All aspects of each
Supplemental HVAC Unit, including its location within the Premises, the manner
in which it is vented, and the manner in which it is connected to the Building’s
condenser water loop, shall be subject to Landlord’s prior approval pursuant to
Sections 7.2 and 7.3 of this Lease. Tenant shall pay the cost of all electricity
consumed in connection with the operation of each Supplemental HVAC Unit,
together with the cost of installing a submeter to measure such electrical
consumption. Tenant, at its expense, shall maintain and repair each Supplemental
HVAC Unit in good working order and condition. Without limiting the foregoing,
Tenant, at its expense, shall procure and maintain in effect throughout the Term
and Extended Term a contract (the “Service Contract”) for the maintenance,
repair and replacement of the Supplemental HVAC Units with a contractor
reasonably approved by Landlord. Tenant shall follow all reasonable
recommendations of such contractor for the maintenance, repair and replacement
of the Supplemental HVAC Units. The Service Contract shall require the
contractor, at intervals of not less than three (3) months, to inspect the
Supplemental HVAC Units and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair and/or
replacement. Tenant shall provide Landlord with a copy of the Service Contract
and each quarterly service report issued thereunder promptly upon mutual
execution or receipt thereof. Upon the expiration or earlier termination of this
Lease, Tenant shall convey title to the Supplemental HVAC Unit(s) to Landlord,
free of any encumbrance; provided, however, that to the extent required by
Section 8 of the Lease or Section 2.2 of Exhibit B hereto (as applicable),
Tenant, at its expense, shall remove the Supplemental HVAC Unit(s) and repair
any resulting damage.

8.2Notwithstanding anything in the Lease (as amended) to the contrary, (a) upon
the earlier to occur of (i) the Accelerated Expiration Date and (ii) the
Extension Date, Tenant shall convey title to the Supplemental HVAC Unit(s)
servicing Suites 400 and 450, and (b) upon the expiration or early termination
of Lease (as amended), Tenant shall convey title to the Supplemental HVAC
Unit(s) servicing Suites 500 and 600.

9.

Energy Usage.  If Tenant (or any party claiming by, through or under Tenant)
pays directly to the provider for any energy consumed at the Project, Tenant,
promptly upon request, shall deliver to Landlord (or, at Landlord’s option,
execute and deliver to Landlord an instrument enabling Landlord to obtain from
such provider) any data about such consumption that Landlord, in its reasonable
judgment, is required for benchmarking purposes or to disclose to a prospective
buyer, tenant or mortgage lender under any applicable law.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

ASBESTOS NOTIFICATION

Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country. ACMs were commonly used
because of their beneficial qualities; ACMs are fire-resistant and provide good
noise and temperature insulation.

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the building should assume them to contain asbestos unless
those materials are properly tested and determined to be otherwise. In addition,
Landlord has identified the presence of certain ACMs in the Building. For
information about the specific types and locations of these identified ACMs,
please contact the Building manager. The Building manager maintains records of
the Building’s asbestos information including any Building asbestos surveys,
sampling and abatement reports. This information is maintained as part of
Landlord’s asbestos Operations and Maintenance Plan (“O&M Plan”).

The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos. Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan. The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs. Appropriate Landlord personnel receive regular periodic training on how to
properly administer the O&M Plan.

The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure. The O&M Plan describes those risks, in general, as
follows: asbestos is not a significant health concern unless asbestos fibers are
released and inhaled. If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis and cancer)
increases. However, measures taken to minimize exposure and consequently
minimize the accumulation of fibers, can reduce the risk of adverse health
effects.

 

--------------------------------------------------------------------------------

 

The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers. In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs. Consequently, such activities should not be attempted
by any person not qualified to handle ACMs. In other words, the approval of
Building management must be obtained prior to engaging in any such activities.
Please contact the Building manager for more information in this regard. A copy
of the written O&M Plan for the Building is located in the Building Management
Office and, upon your request, will be made available to tenants to review and
copy during regular business hours.

Because of the presence of ACM in the Building, Landlord is also providing the
following warning, which is commonly known as a California Proposition 65
warning:

WARNING: This building contains asbestos, a chemical known to the State of
California to cause cancer.

Please contact the Building manager with any questions regarding the contents of
this Exhibit G.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

OUTDOOR PATIOS

[gsyrczjxgkvg000005.jpg]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

METRO CENTER

METRO CENTER TOWER
FOSTER CITY, CALIFORNIA

LETTER OF CREDIT

(Name of Financial Institution]

 

Irrevocable Standby Letter of Credit

No.

 

Issuance Date:

 

 

Expiration Date:

 

 

Applicant:

 

 

 

 

Beneficiary

 

CA-METRO CENTER LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

 

 

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of Five Hundred
Thousand U.S. Dollars ($500,000.00) available for payment at sight by your draft
drawn on us when accompanied by the following documents:

 

1.

An original copy of this Irrevocable Standby Letter of Credit.

 

2.

Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading:  “This draw in the amount of _______________ U.S. Dollars
($_______________) under your Irrevocable Standby Letter of Credit No.
_______________ represents funds due and owing to us pursuant to the terms of
that certain lease by and between , as landlord, and _______________, as tenant,
and/or any amendment to the lease or any other agreement between such parties
related to the lease.”

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office Properties, 2 North Riverside Plaza, Suite 2100,
Chicago, Illinois 60606, Attention: Treasury Department. In addition to the
foregoing, we understand and agree that you shall be entitled to draw upon this
Irrevocable Standby Letter of Credit in

 

--------------------------------------------------------------------------------

 

accordance with 1 and 2 above in the event that we elect not to renew this
Irrevocable Standby Letter of Credit and, in addition, you provide us with a
dated statement purportedly signed by an authorized signatory or agent of
Beneficiary stating that the Applicant has failed to provide you with an
acceptable substitute irrevocable standby letter of credit in accordance with
the terms of the above referenced lease. We further acknowledge and agree that:
(a) upon receipt of the documentation required herein, we will honor your draws
against this Irrevocable Standby Letter of Credit without inquiry into the
accuracy of Beneficiary’s signed statement and regardless of whether Applicant
disputes the content of such statement; (b) this Irrevocable Standby Letter of
Credit shall permit partial draws and, in the event you elect to draw upon less
than the full stated amount hereof, the stated amount of this Irrevocable
Standby Letter of Credit shall be automatically reduced by the amount of such
partial draw; and (c) you shall be entitled to transfer your interest in this
Irrevocable Standby Letter of Credit from time to time and more than one time
without our approval and without charge. In the event of a transfer, we reserve
the right to require reasonable evidence of such transfer as a condition to any
draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP 98) International Chamber of Commerce (Publication No.
590).

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at to
___________________________________ the attention of
_____________________________________________________________________.

Very truly yours

Very truly yours,

 

 

[name]

[title]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

 

LANDLORD WORK LETTER

 

 

As used in this Exhibit A (this “Landlord’s Work Letter”), the following terms
shall have the following meanings:

 

 

(i)

For purposes of this Exhibit A, “Tenant Improvements” means all improvements to
be constructed in Suites 400, 450 and 500 pursuant to this Landlord’s Work
Letter;

 

 

(ii)

For purposes of this Exhibit A, “Tenant Improvement Work” means the construction
of the Tenant Improvements, together with any related work (including
demolition) that is necessary to construct the Tenant Improvements; and

 

 

(iii)

“Agreement” means the amendment of which this Landlord’s Work Letter is a part.

 

1COST OF TENANT IMPROVEMENT WORK.  Except as provided in Section 2.7 below, the
Tenant Improvement Work shall be performed at Landlord’s expense.

 

2WORK LIST.

2.1Work List.  Landlord shall perform improvements in Suites 400, 450 and 500 in
accordance with the following work list (for purposes of this Exhibit A, the
“Work List”) using Building-standard methods, materials and finishes.

 

WORK LIST

 

 

ITEM

 

Remove the Premises’ interior stairway between the fourth and fifth floors and
patch the floor.

 

2.2[Intentionally Omitted]

2.3[Intentionally Omitted]

2.4[Intentionally Omitted]

2.5[Intentionally Omitted]

2.6[Intentionally Omitted]

2.7Revisions to Work List.  The Work List shall not be revised without
Landlord’s agreement, which agreement may be withheld or conditioned in
Landlord’s sole and absolute discretion.  If Tenant requests any revision to the
Work List, Landlord shall provide Tenant with notice approving or disapproving
such revision, and, if Landlord approves such revision, Landlord shall have such
revision made and delivered to Tenant, together with notice of any resulting
change in the cost of the Tenant Improvement Work, within 10 business days after
the later of Landlord’s receipt of such request or the mutual execution and
delivery of this Agreement if such revision is not material, and within such
longer period of time as may be reasonably necessary (but not more than 15
business days after the later of such receipt or such execution and delivery) if
such revision is material, whereupon Tenant, within one (1)

 

--------------------------------------------------------------------------------

 

business day, shall notify Landlord whether it desires to proceed with such
revision.  If Landlord has begun performing the Tenant Improvement Work, then,
in the absence of such authorization, Landlord shall have the option to continue
such performance disregarding such revision.  Landlord shall not revise the Work
List without Tenant’s consent, which shall not be unreasonably withheld or
conditioned.  Tenant shall approve, or reasonably disapprove (and state, with
reasonable specificity, its reasons for disapproving), any revision to the Work
List within two (2) business days after receiving Landlord’s request for
approval thereof.  Any change order affecting the Work List shall be deemed a
revision to the Work List.  Tenant shall reimburse Landlord, immediately upon
demand, for any increase in the total cost associated with the Tenant
Improvement Work that results from any revision to the Work List requested by
Tenant, including the cost of preparing such revision.

2.8[Intentionally Omitted]

 

3CONSTRUCTION.

 

3.1Contractor.  Landlord shall retain a contractor of its choice (for purposes
of this Exhibit A, the “Contractor”) to perform the Tenant Improvement Work.  In
addition, Landlord may select and/or approve of any subcontractors, mechanics
and materialmen used in connection with the performance of the Tenant
Improvement Work.

 

3.2[Intentionally Omitted]

 

3.3Permits.  Landlord shall cause the Contractor to apply to the appropriate
municipal authorities for, and obtain from such authorities, all permits
necessary for the Contractor to complete the Tenant Improvement Work (for
purposes of this Exhibit A, the “Permits”).

3.4Construction

 

3.4.1Performance of Tenant Improvement Work.  Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the Work
List.

 

3.4.2Contractor’s Warranties.  Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall promptly cause such defect to be
corrected.

 

4COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S USE.  Landlord shall cause the
Work List to comply with Law.  Except as provided in the preceding sentence,
Tenant shall be responsible for ensuring that the Work List is suitable for
Tenant’s use of Suites 500 and 600, and neither the preparation nor the approval
of the Work List by Landlord or its consultants shall relieve Tenant from such
responsibility.  Landlord may contest any alleged violation of Law in good
faith, including by seeking a waiver or deferment of compliance, asserting any
defense allowed by Law, and exercising any right of appeal (provided that, after
completing such contest, Landlord makes any modification to the Work List or any
alteration to Suites 400, 450 and 500 that is necessary to comply with any final
order or judgment).

 

--------------------------------------------------------------------------------

 

 

5COMPLETION.  Tenant acknowledges and agrees that the Tenant Improvement Work
may be performed after Building Hours before or after the Extension
Date.  Landlord and Tenant shall cooperate with each other in order to enable
the Tenant Improvement Work to be performed in a timely manner and with as
little inconvenience to the operation of Tenant’s business as is reasonably
possible.  Notwithstanding any contrary provision of this Agreement, any delay
in the completion of the Tenant Improvement Work or inconvenience suffered by
Tenant during the performance of the Tenant Improvement Work shall not delay the
Extension Date, nor shall it subject Landlord to any liability for any loss or
damage resulting therefrom or entitle Tenant to any credit, abatement or
adjustment of rent or other sums payable under the Lease.  

 

6MISCELLANEOUS.  Notwithstanding any contrary provision of this Agreement, if
Tenant Defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such Default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work.  This Work Letter shall not apply
to any space other than Suites 400, 450 and 500.



 

--------------------------------------------------------------------------------

 

EXHIBIT K

 

EXTENSION WORK LETTER

 

 

As used in this Exhibit B (this “Extension Work Letter”), the following terms
shall have the following meanings:

 

 

(i)

For purposes of this Exhibit B, “Tenant Improvements” means all improvements to
be constructed in Suites 500 and 600 pursuant to this Extension Work Letter;

 

 

(ii)

For purposes of this Exhibit B, “Tenant Improvement Work” means the construction
of the Tenant Improvements, together with any related work (including
demolition) that is necessary to construct the Tenant Improvements; and

 

 

(iii)

“Agreement” means the amendment of which this Extension Work Letter is a part.

 

1

ALLOWANCE.

1.1Allowance.  Tenant shall be entitled to a one-time tenant improvement
allowance (for purposes of this Exhibit B, the “Allowance”) in the amount of
$200,000.00 to be applied toward the Allowance Items (defined in Section 1.2
below).  Tenant shall be responsible for all costs associated with the Tenant
Improvement Work, including the costs of the Allowance Items, to the extent such
costs exceed the lesser of (a) the Allowance, or (b) the aggregate amount that
Landlord is required to disburse for such purpose pursuant to this Extension
Work Letter.  Notwithstanding any contrary provision of this Agreement, if
Tenant fails to use the entire Allowance by December 31, 2019, the unused amount
shall revert to Landlord and Tenant shall have no further rights with respect
thereto.

1.2Disbursement of Allowance.

1.2.1Allowance Items.  Except as otherwise provided in this Extension Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (for purposes of this Exhibit B, the “Allowance Items”):  (a) the fees of
Tenant’s architect and engineers, if any, and any Review Fees (defined in
Section 2.3 below); (b) [Intentionally Omitted]; (c) plan-check, permit and
license fees relating to performance of the Tenant Improvement Work; (d) the
cost of performing the Tenant Improvement Work, including after hours charges,
testing and inspection costs, freight elevator usage, hoisting and trash removal
costs, and contractors’ fees and general conditions; (e) the cost of any change
to the base, shell or core of Suites 500 and 600 or Building required by
Tenant’s plans and specifications (for purposes of this Exhibit B, the “Plans”)
(including if such change is due to the fact that such work is prepared on an
unoccupied basis), including all direct architectural and/or engineering fees
and expenses incurred in connection therewith; (f) the cost of any change to the
Plans or the Tenant Improvement Work required by Law; and (g) the Coordination
Fee (defined in Section 2.3 below).

1.2.2Disbursement.  Subject to the terms hereof, Landlord shall make monthly
disbursements of the Allowance for Allowance Items as follows:

1.2.2.1Monthly Disbursements.  Not more frequently than once per calendar month,
Tenant may deliver to Landlord:  (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed

 

--------------------------------------------------------------------------------

 

Tenant’s approval and acceptance of the work and materials described therein);
(ii) copies of all third-party contracts (including change orders) pursuant to
which Allowance Items have been incurred (for purposes of this Exhibit B,
collectively, the “Tenant Improvement Contracts”); (iii) copies of invoices for
all labor and materials provided to Suites 500 and 600 and covered by such
request for payment; (iv) executed conditional mechanic’s lien releases from all
parties who have provided such labor or materials to Suites 500 and 600 (along
with executed unconditional mechanic’s lien releases for any prior payments made
pursuant to this paragraph) satisfying California Civil Code §§ 8132 and/or
8134, as applicable; and (v) all other information reasonably requested by
Landlord.  Subject to the terms hereof, within 30 days after receiving such
materials, Landlord shall deliver a check to Tenant, payable jointly to Tenant
and its contractor, in the amount of the lesser of (a) Landlord’s Share (defined
below) of the amount requested by Tenant pursuant to the preceding sentence,
less a 10% retention (the aggregate amount of such retentions shall be referred
to in this Extension Work Letter as the “Final Retention”), or (b) the amount of
any remaining portion of the Allowance (not including the Final
Retention).  Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work or materials described in Tenant’s payment
request.  As used in this Section 1.2.2.1, “Landlord’s Share” means the lesser
of (i) 100%, or (ii) the percentage obtained by dividing the Allowance by the
estimated sum of all Allowance Items, as determined based on the Tenant
Improvement Contracts.

1.2.2.2Final Retention.  Subject to the terms hereof, Landlord shall deliver to
Tenant a check for the Final Retention, together with any other undisbursed
portion of the Allowance required to pay for the Allowance Items, within 30 days
after the latest of (a) the completion of the Tenant Improvement Work in
accordance with the approved plans and specifications; (b) Landlord’s receipt of
(i) copies of all Tenant Improvement Contracts; (ii) copies of invoices for all
labor and materials provided to Suites 500 and 600; (iii) executed unconditional
mechanic’s lien releases satisfying California Civil Code § 8134 for all prior
payments made pursuant to Section 1.2.2.1 above (to the extent not previously
provided to Landlord), together with executed unconditional final mechanic’s
lien releases satisfying California Civil Code § 8138 for all labor and
materials provided to Suites 500 and 600 subject to the Final Retention; (iv) a
certificate from Tenant’s architect, in a form reasonably acceptable to
Landlord, certifying that the Tenant Improvement Work has been substantially
completed; (v) evidence that all governmental approvals required for Tenant to
legally occupy Suites 500 and 600 have been obtained; and (vi) any other
information reasonably requested by Landlord; (c) Tenant’s delivery to Landlord
of “as built” drawings (in CAD format, if requested by Landlord); or
(d) Tenant’s compliance with Landlord’s standard “close‑out” requirements
regarding city approvals, closeout tasks, Tenant’s contractor, financial
close-out matters, and Tenant’s vendors.  Landlord’s payment of the Final
Retention shall not be deemed Landlord’s approval or acceptance of the work or
materials described in Tenant’s payment requests.

 

2

MISCELLANEOUS.  

2.1Applicable Lease Provisions.  Without limitation, the Tenant Improvement Work
shall be subject to Sections 7.2, 7.3 and 8 of the Lease (as amended).

2.2Plans and Specifications.  Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within the Required Period (defined below) after the later of
Landlord’s receipt thereof from Tenant or the mutual execution and delivery of
this Agreement.  As used herein, “Required Period” means (a) 15 business days in
the case of construction drawings, and (b) 10 business days in the case of any
other plans and specifications (including a space plan).  Any such notice of
disapproval shall describe with reasonable specificity the basis for Landlord’s
disapproval and the changes that would be necessary to resolve Landlord’s
objections.

 

--------------------------------------------------------------------------------

 

2.3Review Fees; Coordination Fee.  Tenant shall reimburse Landlord, upon demand,
for any fees reasonably incurred by Landlord for review of the Plans by
Landlord’s third party consultants (for purposes of this Exhibit B, “Review
Fees”).  In consideration of Landlord’s coordination of the Tenant Improvement
Work, Tenant shall pay Landlord a fee (for purposes of this Exhibit B, the
“Coordination Fee”) in an amount equal to 3% of the cost of the Tenant
Improvement Work.

2.4Tenant Default.  Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, then (a) Landlord’s obligations under this Extension Work Letter
shall be excused, and Landlord may cause Tenant’s contractor to cease
performance of the Tenant Improvement Work, until such default is cured, and
(b) Tenant shall be responsible for any resulting delay in the completion of the
Tenant Improvement Work.  

2.5Other.  This Extension Work Letter shall not apply to any space other than
Suites 500 and 600.



 

--------------------------------------------------------------------------------

 

EXHIBIT S

 

 

FORM OF AGREEMENT OF APPROVED USER

 

AGREEMENT OF APPROVED USER

 

This Agreement (this “Agreement”) is entered into as of ______________, 20__ by
________________________, a(n) ____________________ (“Approved User”), in favor
of HUDSON METRO CENTER, LLC, a Delaware limited liability company (“Landlord”),
pursuant to Section 14.9 of that certain Office Lease (the “Lease”), dated as of
February 25, 2010, between Landlord, as landlord, and QUINSTREET, INC., a
Delaware corporation (“Tenant”), as tenant, for space in the building located at
950 Tower Lane, Foster City, California, and commonly known as Metro Center
Tower.  Capitalized terms used but not defined herein shall have the meanings
given in the Lease.

 

In consideration of, and as a condition to, Landlord’s consent, pursuant to
Section 14.9 of the Lease, to Approved User using all or a portion of the
Premises consisting of ____ rentable square feet and described on Exhibit A
attached hereto (the “Approved User Premises”) during the Term and Extended
Term, and in consideration of other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, Approved User acknowledges and
agrees, for the benefit of Landlord, as follows:

 

1.

Approved User agrees that if, for any reason (including, without limitation, any
surrender of the Lease by Tenant with respect to all or any portion of the
Approved User Premises), the Lease or Tenant’s right to possession thereunder
terminates with respect to all or any portion of the Approved User Premises, all
rights of Approved User in the Approved User Premises (or such portion thereof)
shall terminate on the date of such termination.

 

2.

Approved User shall have no right to exercise any rights of Tenant or enforce
any obligations of Landlord under the Lease.  Without limiting the foregoing,
Approved User shall have no right to require Landlord to furnish any services,
and Approved User shall look solely to Tenant for the furnishing of any such
services.  No landlord-tenant relationship exists between Landlord and Approved
User.

 

3.

Approved User agrees, for the benefit of Landlord, to be bound by all of the
indemnity, insurance, release and waiver obligations of Tenant under the Lease
with respect to the Approved User Premises.  Without limiting the foregoing,
Approved User agrees, for the benefit of Landlord, to be bound by all of the
indemnity, insurance, release and waiver obligations of Tenant under Sections 10
and 20 of the Lease with respect to the Approved User Premises.  Notwithstanding
the foregoing, Approved User shall not be required to maintain the insurance
described in Section 10.2.2 of the Lease; provided, however, that Approved User
shall be deemed to be required to maintain such insurance for purposes of
Section 10.4 of the Lease.

 

4.

If either party institutes a suit against the other for violation of or to
enforce any provision of this Agreement, or in connection with any matter
relating to the Approved User’s use of the Approved User Premises, the
prevailing party shall be entitled to all of its costs and expenses, including,
without limitation, reasonable attorneys’ fees.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Approved User has executed this Agreement as of the date set
forth above.

 

APPROVED USER:

 

________________________, a(n) ____________________

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A TO AGREEMENT OF APPROVED USER

OUTLINE AND LOCATION OF APPROVED USER PREMISES

 

 

 